

EXECUTION COPY


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
Dated as of September 21, 2009
 
$75,000,000
 
THE LENDERS NAMED HEREIN,
 
as Lenders
 
and
 
BANK OF AMERICA, N.A.,
 
as Agent and Lender
 
and
 
HOUSTON WIRE & CABLE COMPANY,
 
as Guarantor
 
and
 
HWC WIRE & CABLE COMPANY,
 
as Borrower

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
     
1.
CREDIT FACILITY
1
         
1.1
Revolving Credit Loans
1
 
1.2
Intentionally Omitted
3
 
1.3
Letters of Credit; LC Guaranties
3
     
2.
INTEREST, FEES AND CHARGES
5
       
2.1
Interest
5
 
2.2
Computation of Interest and Fees
5
 
2.3
LIBOR Option
5
 
2.4
Letter of Credit and LC Guaranty Fees
7
 
2.5
Unused Line Fee
7
 
2.6
Collection Charges
8
 
2.7
Audit and Appraisal Fees
8
 
2.8
Reimbursement of Expenses
8
 
2.9
Bank Charges
9
 
2.10
Capital Adequacy Charge
9
 
2.11
Payment of Charges
9
     
3.
LOAN ADMINISTRATION
10
         
3.1
Manner of Borrowing Revolving Credit Loans
10
 
3.2
Payments
11
 
3.3
Mandatory and Voluntary Prepayments
12
 
3.4
Application of Payments and Collections
13
 
3.5
All Loans to Constitute One Obligation
13
 
3.6
Loan Account
13
 
3.7
Statements of Account
13
     
4.
TERM AND TERMINATION
14
         
4.1
Term of Agreement
14
 
4.2
Termination
14
     
5.
SECURITY INTERESTS
14
         
5.1
Security Interest in Collateral
14
 
5.2
Lien Perfection; Further Assurances
15
 
5.3
Safekeeping of Collateral
16
 
5.4
Lien on Realty
16
     
6.
COLLATERAL ADMINISTRATION
16
         
6.1
General
16
 
6.2
Administration of Accounts
17
 
6.3
Administration of Inventory
18


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
         
6.4
Administration of Equipment
18
 
6.5
Payment of Charges
19
     
7.
REPRESENTATIONS AND WARRANTIES
19
       
7.1
General Representations and Warranties
19
 
7.2
Continuous Nature of Representations and Warranties
25
 
7.3
Survival of Representations and Warranties
25
     
8.
COVENANTS AND CONTINUING AGREEMENTS
25
       
8.1
Affirmative Covenants
25
 
8.2
Negative Covenants
27
 
8.3
Specific Financial Covenants
31
     
9.
CONDITIONS PRECEDENT
31
       
9.1
Documentation
31
 
9.2
No Default
31
     
10.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
32
       
10.1
Events of Default
32
 
10.2
Acceleration of the Obligations
34
 
10.3
Other Remedies
34
 
10.4
Remedies Cumulative; No Waiver
36
     
11.
AGENT
36
       
11.1
Power of Attorney; Authorization and Action
36
 
11.2
Agent’s Reliance, Etc
36
 
11.3
Bank of America and Affiliates
37
 
11.4
Lender Credit Decision
37
 
11.5
Indemnification
37
 
11.6
Successor Agent
38
     
12.
MISCELLANEOUS
38
       
12.1
Power of Attorney
38
 
12.2
Indemnity
39
 
12.3
Modification of Agreement; Sale of Interest
39
 
12.4
Severability
43
 
12.5
Successors and Assigns
43
 
12.6
Cumulative Effect; Conflict of Terms
43
 
12.7
Execution in Counterparts
43
 
12.8
Notice
43
 
12.9
Credit Inquiries
44


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
         
12.10
Time of Essence
44
 
12.11
Entire Agreement
44
 
12.12
Interpretation
44
 
12.13
Confidentiality
44
 
12.14
GOVERNING LAW; CONSENT TO FORUM
45
 
12.15
WAIVERS BY BORROWER
46
 
12.16
Publicity
46
 
12.17
No Novation
46


 
iii

--------------------------------------------------------------------------------

 

EXECUTION COPY
 
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDED LOAN AND SECURITY AGREEMENT is made as of this 21st day of
September, 2009, by and among HWC WIRE & CABLE COMPANY, a Delaware corporation
(“Borrower”), with its chief executive office and principal place of business at
10201 N.  Loop East, Houston, Texas 77029; the lenders who are signatories
hereto (“Lenders”) and BANK OF AMERICA, N.A., (“Bank of America”), a national
banking association with an office at 135 South LaSalle Street, 4th Floor,
Chicago, Illinois 60603, as agent for Lenders hereunder (Bank of America, in
such capacity, being “Agent”).  Capitalized terms used in this Agreement have
the meanings assigned to them in Appendix A, General Definitions.  Accounting
terms not otherwise specifically defined herein shall be construed in accordance
with GAAP consistently applied.
 
WHEREAS, Borrower (then known as Houston Wire & Cable Company), Agent’s
predecessor-in-interest, Fleet Capital Corporation, and the lender signatories
thereto entered into a certain Amended and Restated Loan and Security Agreement
dated May 22, 2000 (said Amended and Restated Loan and Security Agreement as
amended from time to time, the “2000 Loan Agreement”); and
 
WHEREAS, Borrower, Lenders and Agent desire to amend and restate the 2000 Loan
Agreement pursuant to the terms and conditions hereof.
 
1.           CREDIT FACILITY
 
Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a credit facility of up to Seventy-Five Million Dollars
($75,000,000) available upon Borrower’s request therefor, as follows:
 
1.1          Revolving Credit Loans.
 
1.1.1                  Loans and Reserves.  (A)  Loans and Reserves.  The
aggregate amount of the Revolving Credit Loans to be made by each Lender (such
Lender’s “Revolving Credit Loan Commitment”), pursuant to the terms hereof,
shall be the amount set below such Lender’s name on the signature pages
hereof.  The aggregate principal amount of the Revolving Credit Loan Commitments
is Seventy-Five Million Dollars ($75,000,000).  The percentage equal to the
quotient of (x) each Lender’s Revolving Credit Loan Commitment, divided by (y)
the aggregate of all Revolving Credit Loan Commitments, is that Lender’s
“Revolving Credit Percentage”.  Subject to all of the terms and conditions of
this Agreement, each Lender agrees, for so long as no Default or Event of
Default exists, to make Revolving Credit Loans to Borrower from time to time, as
requested by Borrower in accordance with the terms of Section 3.1 hereof, up to
a maximum principal amount at any time outstanding equal to the product of (A)
the Borrowing Base at such time multiplied by (B) such Lender’s Revolving Credit
Percentage.  It is expressly understood and agreed that Agent and Lenders may
use the Borrowing Base as a maximum ceiling on Revolving Credit Loans
outstanding to Borrower at any time.  If the unpaid balance of the Revolving
Credit Loans should exceed the ceiling so determined or any other limitation set
forth in this Agreement, such Revolving Credit Loans shall nevertheless
constitute Obligations that are secured by the Collateral and entitled to all
the benefits thereof.  In no event shall Lenders be required to make a Revolving
Credit Loan at any time that there exists a Default or an Event of
Default.  Agent shall have the right to establish reserves in such amounts, and
with respect to such matters, as Agent shall deem necessary or appropriate in
the reasonable exercise of Agent’s credit judgment, against the amount of
Revolving Credit Loans which Borrower may otherwise request under this Section
1.1.1, including, without limitation, with respect to (i) price adjustments,
damages, unearned discounts, returned products or other matters for which credit
memoranda are issued in the ordinary course of Borrower’s business; (ii)
shrinkage, spoilage and obsolescence of Inventory; (iii) slow moving Inventory;
(iv) other sums chargeable against Borrower’s Loan Account as Revolving Credit
Loans under any section of this Agreement; (v) amounts owing by Borrower to any
Person to the extent secured by a Lien on, or trust over, any Property of
Borrower; and (vi) such other matters, events, conditions or contingencies from
time to time hereunder as to which Agent, in its reasonable credit judgment,
determines reserves should be established from time to time hereunder.
 
1

--------------------------------------------------------------------------------


 
(B)           The Revolving Credit Loans shall be evidenced by promissory notes
to be executed and delivered by Borrower at the time of the initial Revolving
Credit Loan, the form of which is attached hereto and made a part hereof as
Exhibit 1.1.1 (the “Revolving Credit Notes”).  Each Revolving Credit Note shall
be payable to the order of a Lender and shall represent the obligation of
Borrower to pay the amount of such Lender’s Revolving Credit Loan Commitment or,
if less, the aggregate unpaid principal amount of all Revolving Credit Loans
made by such Lender to Borrower with interest thereon as prescribed in
Section 2.1.1.
 
(C)           Insofar as Borrower may request and Lenders may be willing in
their sole and absolute discretion to make Revolving Credit Loans to Borrower at
a time when the unpaid balance of Revolving Credit Loans exceeds, or would
exceed with the making of any such Revolving Credit Loan, the Borrowing Base
(any such Loan or Loans being herein referred to individually as an
“Overadvance” and collectively as “Overadvances”), Agent shall enter such
Overadvances as debits in the Loan Account.  All Overadvances shall be repaid on
demand, shall be secured by the Collateral and shall bear interest as provided
in this Agreement for Revolving Credit Loans generally.  Any Overadvance to be
made by Lenders pursuant to the terms hereof shall be made by Lenders ratably in
accordance with their Revolving Credit Percentages.  Overadvances in the
aggregate amount of Five Hundred Thousand Dollars ($500,000) or less may, unless
a Default or Event of Default has occurred and is continuing, be made in the
sole and absolute discretion of Agent.  Overadvances in an aggregate amount of
more than Five Hundred Thousand Dollars ($500,000) but less than One Million
Dollars ($1,000,000) may, unless a Default or an Event of Default has occurred
and is continuing, be made in the sole and absolute discretion of Required
Lenders.  Overadvances in an aggregate amount of One Million Dollars
($1,000,000) or more and Overadvances to be made after the occurrence and during
the continuation of a Default or an Event of Default shall require the consent
of all Lenders.  The forgoing notwithstanding, in no event, unless otherwise
consented to by all Lenders, (x) shall any Overadvances be outstanding for more
than sixty (60) consecutive days, (y) after all outstanding Overadvances have
been repaid, shall Agent or Lenders make any additional Overadvances unless
sixty (60) days or more have expired since the last date on which any
Overadvances were outstanding or (z) shall Overadvances be outstanding on more
than ninety (90) days within any one hundred eighty day (180) period.
 
2

--------------------------------------------------------------------------------


 
1.1.2                  Swingline Loans.  In order to reduce the frequency of
transfers from Lenders to Agent if there are more than one Lender, Agent, in its
sole discretion, may, from its own funds, make Revolving Credit Loans on behalf
of Lenders; provided that the aggregate amount of any such Revolving Credit
Loans so made by Agent shall not at anytime exceed Three Million Dollars
($3,000,000).  Any such Revolving Credit Loan made by Agent on behalf of Lenders
is sometimes hereinafter referred to as a “Swingline Loan.”  In such event, the
Lenders on behalf of whom Agent made the Revolving Credit Loan shall reimburse
Agent for the amount of Revolving Credit Loan so made on its behalf, on a weekly
(or more frequent basis as determined by Agent, in its sole discretion) basis
and the entire amount of interest attributable to such Revolving Credit Loan for
the period from the date on which said Revolving Credit Loan was made by Agent
on such Lender’s behalf until Agent is reimbursed by such Lender, shall be paid
to Agent.  All Swingline Loans shall be included in the Base Rate Revolving
Portion of the Loans and shall bear interest as provided in Section 2.1.1
thereof.
 
1.1.3                  Use of Proceeds.  The Revolving Credit Loans shall be
used solely for Borrower’s general operating and capital needs and for other
corporate purposes in a manner consistent with the provisions of this Agreement
and all applicable laws.
 
1.2          Intentionally Omitted.
 
1.3          Letters of Credit; LC Guaranties.
 
(A)           Subject to all of the terms and conditions of this Agreement, if
requested to do so by Borrower, Agent shall, on behalf of Lenders, issue its, or
cause to be issued Bank’s, Letters of Credit for the account of Borrower or
shall execute LC Guaranties by which Lenders shall guaranty the payment or
performance by Borrower of its reimbursement obligation with respect to Letters
of Credit issued for Borrower’s account by Bank or Agent; provided that the
aggregate face amount of all Letters of Credit and LC Guaranties outstanding at
any time shall not exceed Ten Million Dollars ($10,000,000) and no Letter of
Credit may have an expiration date that is after sixty days prior to the
Commitment Termination Date, unless Borrower provides, on or prior to the
Commitment Termination Date, Agent with cash collateral for said Letter of
Credit or LC Guaranty, in a manner and amount acceptable to Agent.  Further, the
expiration date of any Trade Letter of Credit shall be not more than 180 days
after the issuance thereof and the expiration date of any Standby Letter of
Credit shall not be more than one year after the date of issuance thereof
(although any such Standby Letter of Credit shall be renewable for an additional
one-year period in accordance with the terms hereof).  Any amounts paid by Agent
or any Lender under any LC Guaranty or in connection with any Letter of Credit
(i) shall become part of the Obligations, (ii) unless paid by Borrower pursuant
to Section 1.3(C) below, shall be paid from the proceeds of a Revolving Credit
Loan requested pursuant to Section 3.1.1 below, to the extent Lenders are
required to make Revolving Credit Loans pursuant to the terms hereof and
(iii) otherwise, shall be payable on demand.  In no event shall Agent, Bank or
Lenders be required to issue or cause to be issued Letters of Credit or LC
Guaranties at any time there exists a Default or an Event of Default.
 
3

--------------------------------------------------------------------------------


 
(B)           Immediately upon the issuance of each Letter of Credit by Agent or
Bank or LC Guaranty by Agent hereunder, each Lender shall be deemed to have
automatically, irrevocably and unconditionally purchased from Agent an undivided
interest and participation in and to such Letter of Credit or LC Guaranty, the
obligations of Borrower in respect thereof and the liability of Agent thereunder
in an amount equal to the amount available for drawing under such Letter of
Credit or, in the case of a LC Guaranty, the amount guaranteed thereunder,
multiplied by such Lender’s Revolving Credit Percentage.  Agent will notify each
Lender promptly upon presentation to it of a draw under a Letter of Credit or a
demand for payment under a LC Guaranty.  On a weekly basis, or more frequently
if requested by Agent, each Lender shall make payment to Agent in immediately
available funds, of an amount equal to such Lender’s pro rata share of the
amount of any payment made by Agent in respect to any Letter of Credit or LC
Guaranty.  The obligation of each Lender to reimburse Agent under this
Section 1.3 shall be unconditional, continuing, irrevocable and absolute, except
in respect of indemnity claims arising out of Agent’s willful misconduct.  In
the event that any Lender fails to make payment to Agent of any amount due under
this Section 1.3, Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied; provided, however, that nothing contained in this
sentence shall relieve such Lender of its obligation to reimburse the Agent for
such amount in accordance with this Section 1.3(B).
 
(C)           Borrower agrees, unconditionally, irrevocably and absolutely, to
pay immediately to Agent, for the account of Lenders, the amount drawn under a
Letter of Credit or paid pursuant to a LC Guaranty.  If Borrower at any time
fails to make such payment in accordance with the terms of this Agreement,
Borrower shall be deemed to have elected to borrow from the Lenders on such date
Revolving Credit Loans equal in aggregate amount to the amount paid by Agent or
the issuing Lender, as the case may be, under such Letter of Credit or LC
Guaranty.  The provisions of Section 1.3(A) and (B) notwithstanding, in the
event that any Lender is prohibited by any Legal Requirement from issuing or
participating in any LC Guaranty (or portion thereof), then Agent shall issue
such LC Guaranty (or such Lender’s portion thereof) in lieu of such Lender and
such Lender shall not be deemed to have a participation therein.  In such event,
any payments received by Agent pursuant to Section 1.3(C) of the Loan Agreement
which would otherwise be paid by Agent to such Lender shall be retained by Agent
to reimburse Agent for any amounts paid by Agent in respect to the LC Guaranty
(or portion thereof) Agent issued in lieu of such Lender.
 
(D)           Agent shall give prompt telephone, telex or facsimile notice to
each Lender of each issuance of, or amendment to, a Letter of Credit specifying
the effective date of the Letter of Credit or amendment, the amount, the
beneficiary, and the expiration date of the Letter of Credit, in each case as
established originally or through the relevant amendment, as applicable, each
Lender’s pro rata participation in such Letter of Credit and whether Agent has
classified the Letter of Credit as a commercial, performance, or financial
letter of credit for regulatory reporting purposes.

 
4

--------------------------------------------------------------------------------

 

2.           INTEREST, FEES AND CHARGES
 
2.1          Interest.
 
2.1.1                  Rate of Interest.  Interest shall accrue on the principal
amount of the Base Rate Revolving Credit Portion outstanding at the end of each
day at a fluctuating rate per annum equal to the Base Rate plus the Applicable
Margin for the Base Rate Revolving Credit Portion.  Said rate of interest shall
increase or decrease by an amount equal to any increase or decrease in the Base
Rate, effective as of the opening of business on the day that such change in the
Base Rate occurs.  If Borrower properly exercises the LIBOR Option as provided
in Section 2.3, interest shall accrue on the principal amount of the LIBOR
Revolving Credit Portion outstanding at the end of each day at a rate per annum
equal to the Applicable Margin plus the LIBOR Rate applicable to each LIBOR
Revolving Credit Portion for the corresponding LIBOR Period.
 
2.1.2                  Default Rate of Interest.  At the option of Agent or
Required Lenders, upon and after the occurrence of an Event of Default, and
during the continuation thereof, the principal amount of all Loans shall bear
interest at a rate per annum equal to 2.0% plus the interest rate otherwise
applicable thereto (the “Default Rate”).
 
2.1.3                  Maximum Interest.  In no event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under the Revolving Credit
Notes and charged or collected pursuant to the terms of this Agreement or
pursuant to the Revolving Credit Notes exceed the highest rate permissible under
any law which a court of competent jurisdiction shall, in a final determination,
deem applicable hereto.  If any provisions of this Agreement or the Revolving
Credit Notes are in contravention of any such law, such provisions shall be
deemed amended to conform thereto.
 
2.2          Computation of Interest and Fees.  Interest, Letter of Credit and
LC Guaranty fees and unused line fees hereunder shall be calculated daily and
shall be computed on the actual number of days elapsed over a year of 360
days.  For the purpose of computing interest hereunder, all items of payment
received by Agent shall be deemed applied by Agent on account of the Obligations
(subject to final payment on such items) on the first Business Day after receipt
by Agent of such items in Agent’s account located in New York, New York.
 
2.3          LIBOR Option.
 
(i)           Upon the conditions that:  (1) Agent shall have received a LIBOR
Request from Borrower at least 3 Business Days prior to the first day of the
LIBOR Period requested, (2) there shall have occurred no change in applicable
law which would make it unlawful for any Lender to obtain deposits of
U.S.  dollars in the London interbank foreign currency deposits market, (3) as
of the date of the LIBOR Request and the first day of the LIBOR Period, there
shall exist no Event of Default, (4) Agent is able to determine the LIBOR Rate
in respect of the requested LIBOR Period or each Lender is able to obtain
deposits of U.S.  dollars in the London interbank foreign currency deposits
market in the applicable amounts and for the requested LIBOR Period, and (5) as
of the first date of the LIBOR Period, there are no more than five outstanding
LIBOR Portions including the LIBOR Portion being requested; then interest on the
LIBOR Portion requested during the LIBOR Period requested will be based on the
applicable LIBOR Rate.
 
5

--------------------------------------------------------------------------------


 
(ii)           Each LIBOR Request shall be irrevocable and binding on
Borrower.  Borrower shall indemnify Lenders for any loss, penalty or expense
incurred by Lenders due to failure on the part of Borrower to fulfill, on or
before the date specified in any LIBOR Request, the applicable conditions set
forth in this Agreement or due to the prepayment of the applicable LIBOR Portion
prior to the last day of the applicable LIBOR Period, including, without
limitation, any loss (excluding loss of anticipated profits) or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by Lenders to fund or maintain the requested LIBOR Portion.
 
(iii)           If any Legal Requirement shall (1) make it unlawful for any
Lender to fund through the purchase of U.S.  dollar deposits any LIBOR Portion
or otherwise give effect to its obligations as contemplated under this
Section 2.3, or (2) shall impose on any Lender any costs based on or measured by
the excess above a specified level of the amount of a category of deposits or
other liabilities of such Lender which includes deposits by reference to which
the LIBOR Rate is determined as provided herein or a category of extensions of
credit or other assets of such Lender which includes any LIBOR Portion or
(3) shall impose on such Lender any restrictions (not already taken into account
under statutory reserves) on the amount of such a category of liabilities or
assets which such Lender may hold, then, in each such case, Agent may, by notice
thereof to Borrower, terminate the LIBOR Option.  Any LIBOR Portion subject
thereto shall immediately bear interest thereafter at the rate and in the manner
provided for Base Rate Portions pursuant to Section 2.1.1.  Borrowers shall
indemnify any such Lender against any loss, penalty or expense incurred by such
Lender due to liquidation or redeployment of deposits or other funds acquired
such Lender to fund or maintain any LIBOR Portion that is terminated under this
paragraph.
 
(iv)           Each Lender shall receive payments of amounts of principal of and
interest with respect to the LIBOR Portions free and clear of, and without
deduction for, any Taxes.  If (1) any Lender shall be subject to any Tax in
respect of any LIBOR Portion or any part thereof or (2) Borrower shall be
required to withhold or deduct any Tax from any such amount, the LIBOR Rate
applicable to such LIBOR Portion shall be adjusted by Agent to reflect all
additional costs incurred by such Lender in connection with the payment by such
Lender or the withholding by Borrower of such Tax and such Borrower shall
provide Agent with a statement detailing the amount of any such Tax actually
paid by Borrower.  Determination by Agent of the amount of such costs shall, in
the absence of manifest error, be conclusive.  If after any such adjustment any
part of any Tax paid by any such Lender is subsequently recovered by such
Lender, such Lender shall reimburse Borrower to the extent of the amount so
recovered.  A certificate of an officer of the effected Lender setting forth the
amount of such recovery and the basis therefor shall, in the absence of manifest
error, be conclusive.
 
6

--------------------------------------------------------------------------------


 
(v)           Each Lender agrees to take such actions as may be commercially
reasonable to mitigate the adverse effects to Borrower as provided in clauses
(iii) and (iv) of Section 2.3 above or Section 2.10 below; provided that no
Lender shall be required to incur any costs or expense in respect to any such
mitigation.
 
2.4          Letter of Credit and LC Guaranty Fees.  (A) Borrower shall pay to
Agent either for its own benefit or the ratable benefit of Lenders, as provided
below:
 
(i)           for Standby Letters of Credit and LC Guaranties of Standby Letters
of Credit, a fee equal to the annualized LC Percent of the aggregate face amount
of such Letters of Credit and LC Guaranties outstanding from time to time during
the term of this Agreement, plus all normal and customary charges associated
with the issuance thereof as set forth on Exhibit 2.4 hereof, payable upon the
issuance of such Letter of Credit or LC Guaranty and an additional fee equal to
the annualized LC Percent of the face amount of such Letter of Credit or LC
Guaranty payable upon each renewal or extension thereof.  All such fees and
charges shall be deemed fully earned and shall be due and payable upon issuance,
renewal or extension (as the case may be) of each such Letter of Credit or LC
Guaranty and shall not be subject to rebate or proration upon the termination of
this Agreement for any reason; and
 
(ii)           for Trade Letters of Credit and LC Guaranties of Trade Letters of
Credit, a fee equal to the annualized LC Percent of the face amount of each such
Letter of Credit or LC Guaranty, plus the normal and customary charges
associated with the issuance thereof as set forth on Exhibit 2.4 hereof, payable
upon the issuance of such Letter of Credit or execution of such LC Guaranty and
an additional fee equal to the annualized LC Percent of the face amount of such
Letter of Credit or LC Guaranty payable upon each renewal or extension
thereof.  All of such fees and charges shall be fully earned and due and payable
upon issuance, renewal or extension (as the case may be) of each such Letter of
Credit or LC Guaranty, and shall not be subject to rebate or proration upon the
termination of this Agreement for any reason.
 
(B)           Charges set forth on Exhibit 2.4 shall be paid to Agent for its
own benefit.  All other fees payable in connection with Letters of Credit and LC
Guaranties shall be paid to Agent for the ratable benefit of Lenders.
 
2.5          Unused Line Fee.  Borrower shall pay to Agent for the ratable
benefit of Lenders a fee equal to the Applicable Margin per annum of the average
monthly amount by which the Maximum Revolving Loan exceeds the sum of the
outstanding principal balance of the Revolving Credit Loans (exclusive of
Swingline Loans) plus the LC Amount.  The unused line fee shall be payable
monthly in arrears on the first day of each calendar month hereafter.
 
7

--------------------------------------------------------------------------------


 
2.6          Collection Charges.  If items of payment are received by Agent at a
time when there are no Revolving Credit Loans outstanding, such items of payment
shall be subject to a collection charge equal to one day’s interest on the
amount thereof at the rate then applicable to Revolving Credit Loans, which
collection charges shall be payable on the first Business Day of each month.
 
2.7          Audit and Appraisal Fees.  Borrower shall pay to Agent reasonable
audit and appraisal fees in accordance with Agent’s current schedule of fees in
effect from time to time (at Closing Date, $1,000 per day per person) in
connection with audits and appraisals of Borrower’s books and records and such
other matters as Agent shall deem reasonably appropriate, plus all out-of-pocket
expenses incurred by Agent in connection with such audits and appraisals.  Audit
fees shall be payable on the first day of the month following the date of
issuance by Agent of a request for payment thereof to Borrower.
 
2.8          Reimbursement of Expenses.
 
2.8.1                  Administration and Enforcement Expenses.  If, at any time
or times regardless of whether or not an Event of Default then exists, Agent,
any Lender (in respect to clauses (iii) and (iv) only) incurs legal or
accounting expenses or any other costs or out-of-pocket expenses in connection
with (i) the negotiation and preparation of this Agreement or any of the other
Loan Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents (ii) the administration of this Agreement or any of the
other Loan Documents and the transactions contemplated hereby and thereby;
(iii) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, Borrower or any other Person) in any way
relating to the Collateral, this Agreement or any of the other Loan Documents or
Borrower’s affairs; (iv) any attempt to enforce any rights of Agent or any
Lender against Borrower or any other Person which may be obligated to Agent or
any Lender by virtue of this Agreement or any of the other Loan Documents,
including, without limitation, the Account Debtors; or (v) any attempt to
inspect, verify, protect, preserve, restore, collect, sell, liquidate or
otherwise dispose of or realize upon the Collateral; then all such reasonable
legal and accounting expenses, other reasonable costs and out-of-pocket expenses
of Agent or any Lender shall be charged to Borrower.  All amounts chargeable to
Borrower under this Section 2.8 shall be Obligations secured by all of the
Collateral, shall be payable on demand to Agent or the applicable Lender, as the
case may be, and shall bear interest from the date such demand is made until
paid in full at the rate applicable to Base Rate Revolving Credit Portions from
time to time.  Costs and expenses charged to Borrower pursuant to this
Section 2.8.1 shall not be duplicative of costs and expenses charged to
Borrowers pursuant to Section 2.7 above.  The foregoing notwithstanding,
Borrower shall not be required to reimburse Agent or any Lender for any expenses
or costs incurred by Agent or any Lender in any litigation, contest, dispute,
suit, proceeding or action in which Borrower, pursuant to a final non-applicable
order from a  court of competent jurisdiction, are the prevailing party.
 
2.8.2                  Collateral Protection Expenses.  All expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral, any and all excise, property, sales, and use taxes imposed by
any state, federal, or local authority on any of the Collateral or in respect of
the sale thereof shall be borne and paid by Borrower.  If Borrower fails to
promptly pay any portion thereof when due, Agent may, at its option, but shall
not be required to, pay the same and charge Borrower therefor.
 
8

--------------------------------------------------------------------------------


 
2.9          Bank Charges.  Borrower shall pay to Agent, on demand, any and all
fees, costs or expenses which Agent or any Lender pays to a bank or other
similar institution arising out of or in connection with (i) the forwarding to
any Borrower or any other Person on behalf of Borrower, by Agent or any Lender,
of proceeds of loans made by Lenders to Borrower pursuant to this Agreement and
(ii) the depositing for collection, by Agent or any Lender of any check or item
of payment received or delivered to Agent or any Lender on account of the
Obligations.
 
2.10          Capital Adequacy Charge.  In the event that any Lender (an
“Affected Lender”) shall have determined that the adoption (effected after the
date hereof) of any law, rule or regulation regarding capital adequacy, or any
change therein or in the interpretation or application thereof or compliance by
any such Affected Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) from any central bank or
governmental authority, does or shall have the effect of reducing the rate of
return on such Affected Lender’s capital as a consequence of its obligations
hereunder to a level below that which such Affected Lender could have achieved
but for such adoption, change or compliance (taking into  consideration such
Affected Lender’s policies with respect to capital adequacy) by an amount deemed
by such Affected Lender, in its reasonable discretion, to be material, then from
time to time, after submission by such Affected Lender to Borrower of a written
demand therefor, which demand shall be made within sixty (60) days of such
reduction, Borrower shall pay to such Affected Lender such additional amount or
amounts as will compensate such Affected Lender for such reduction.  A
certificate of such Affected Lender claiming entitlement to payment as set forth
above shall be conclusive in the absence of manifest error.  Such certificate
shall set forth the nature of the occurrence giving rise to such payment, the
additional amount or amounts to be paid to such Affected Lender, and the method
by which such amounts were determined.  In determining such amount, such
Affected Lender may use any reasonable averaging and attribution methods.  Each
Lender and Agent agrees to allocate any such cost increase among its similarly
situated customers in good faith and on an equitable basis; provided, however,
that any such Affected Lender shall not be entitled to such amounts unless
similar assessments are imposed by such Affected Lender on other comparable
borrowers of such Affected Lender.  In the event that the provisions of this
Section 2.10 or Section 2.3(iv) result in the effective interest rates being
charged to Borrower being increased, on a per annum basis, by more than one
quarter percent (1/4%), Borrower may require any such Affected Lender (other
than Bank of America) or any Lender (other than Bank of America) subject to a
Tax under Section 2.3(iv) to sell and transfer all its interest in this
Agreement and its Revolving Credit Note and Revolving Credit Loan Commitments to
a substitute Lender (who shall be reasonably acceptable to Agent and Borrower)
for a price in cash equal to principal balance of such Affected or other
Lender’s outstanding Loans plus all accrued but unpaid interest thereon plus all
accrued but unpaid fees due any such Affected or other Lender under the terms
hereof.  Any such sale and transfer shall be made pursuant to the terms of
Section 12.3 hereof.  Any Lender who becomes an Affected Lender or who incurs
additional Taxes in respect to Section 2.3(iii) or 2.3(iv) above, shall give
Borrower prompt written notice of such fact.
 
2.11          Payment of Charges.  All amounts chargeable to Borrower under
Section 2 and under Section 6.1.3 hereof shall be Obligations secured by all of
the Collateral, shall be payable on demand and shall bear interest from the date
such advance was made until paid in full at the rate applicable to Base Rate
Revolving Credit Portions from time to time.
 
9

--------------------------------------------------------------------------------


 
3.            LOAN ADMINISTRATION.
 
3.1          Manner of Borrowing Revolving Credit Loans.  Borrowings under the
credit facility established pursuant to Section 1 hereof shall be as follows:
 
3.1.1                  Loan Requests.  (A) A request for a Revolving Credit Loan
shall be made, or shall be deemed to be made, in the following
manner:  (i) Borrower may give Agent a Notice of Revolving Credit Loan, in which
notice Borrower shall specify the amount of the proposed borrowing and the
proposed borrowing date, provided, however, that no such request may be made at
a time when there exists a Default or an Event of Default; and (ii) the becoming
due of any amount required to be paid under this Agreement, whether as interest
or for any other Obligation, shall be deemed irrevocably to be a request for a
Revolving Credit Loan on the due date in the amount required to pay such
interest or other Obligation.  As an accommodation to Borrower, Agent may permit
telephonic requests for loans and electronic transmittal of instructions,
authorizations, agreements or reports to Agent by Borrower.  Unless Borrower
specifically directs Agent in writing not to accept or act upon telephonic or
electronic communications from Borrower, Agent shall have no liability to
Borrower for any loss or damage suffered by any Borrower as a result of Agent’s
honoring of any requests, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Agent by Borrower and Agent
shall have no duty to verify the origin of any such communication or the
authority of the person sending it.  Except as otherwise provided in Section 2.3
and subject to the provisions of Section 1.1.2, each Revolving Credit Loan shall
be made on notice, given not later than 11:00 a.m. (Milwaukee time) on the
Business Day of the proposed Revolving Credit Loan by Borrower to Agent, which
shall give to each Lender prompt written notice thereof by telecopier, telex or
cable.  Each such notice (a “Notice of Revolving Credit Loan”) shall be in
writing or by telephone to Agent at (262) 207-3347, confirmed immediately in
writing, specifying therein the requested date and amount of such Revolving
Credit Loan.  Each Lender shall, not later than 2:00 p.m. (Milwaukee time) on
each requested date, wire to a bank designated by Agent the amount of that
Lender’s Revolving Credit Percentage of the requested Revolving Credit
Loan.  Agent shall, before 2:30 P.M. (Milwaukee time) on the date of the
proposed Revolving Credit Loan, subject to the provisions hereof, wire to a bank
designated by Borrower and reasonably acceptable to Agent, the amount of such
Revolving Credit Loan to the extent received from the Lenders.  The failure of
any Lender to make the Revolving Credit Loan to be made by it shall not relieve
any other Lender of its obligation hereunder to make its Revolving Credit
Loan.  Neither Agent nor any other Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Loan to be made by such other
Lender.
 
(B)           Defaulting Lender.  Agent may (but shall not be required to), in
its discretion, retain payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrower in accordance
with this Agreement.  The failure of any Lender to fund a Loan, to make any
payment in respect of any Letter of Credit or LC Guaranty or to otherwise
perform its obligations hereunder shall not relieve any other Lender.  Lenders
and Agent agree (which agreement is solely among the, and not for the benefit of
or enforceable by Borrower) that, solely for purposes of determining a
Defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a Defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.
 
10

--------------------------------------------------------------------------------


 
3.1.2                  Disbursement.  Borrower hereby irrevocably authorizes
Agent to disburse the proceeds of each Revolving Credit Loan requested, or
deemed to be requested, pursuant to this Section 3.1.2 as follows:  (i) the
proceeds of each Revolving Credit Loan shall be disbursed by Agent in lawful
money of the United States of America in immediately available funds by wire
transfer to such bank account as may be agreed upon by Borrower and Agent from
time to time or elsewhere if pursuant to a written direction from Borrower; and
(ii) the proceeds of each Revolving Credit Loan requested under
Section 3.1.1(ii) shall be disbursed by Agent by way of direct payment of the
relevant interest or other Obligation.
 
3.1.3                  Letter of Credit and LC Guaranty Requests.  A request for
a Letter of Credit or LC Guaranty shall be made in the following
manner:  Borrower may give Agent and Bank a written notice of its request for
the issuance of a Letter of Credit or LC Guaranty, not later than 11:00 a.m.
Milwaukee time, one Business Day before the proposed issuance date thereof, in
which notice Borrower shall specify the proposed issuer and issuance date;
provided, that no such request may be made at a time when there exists a Default
or Event of Default.  Such request shall be accompanied by an executed
application and reimbursement agreement in form and substance satisfactory to
the Person being asked to issue the Letter of Credit or LC Guaranty, as well as
any required corporate resolutions.
 
3.2          Payments.  Except where evidenced by notes or other instruments
issued or made by Borrower to Lenders and accepted by Lenders specifically
containing payment provisions which are in conflict with this Section 3.2 (in
which event the conflicting provisions of said notes or other instruments shall
govern and control), the Obligations shall be payable as follows:
 
3.2.1                  Principal.  Principal payable on account of Revolving
Credit Loans shall be payable by Borrower to Agent for the ratable benefit of
Lenders immediately upon the earliest of (i) the receipt by Agent or Borrower of
any proceeds of any of the Collateral, to the extent of said proceeds, except
that, so long as no Default or Event of Default exists, if, after application of
the proceeds to the Base Rate Revolving Credit Portion, any remaining  Loans
outstanding at the time of receipt by any Borrower or Agent of any such proceeds
are LIBOR Revolving Portions outstanding, then Borrower may at its option direct
that such proceeds be held by Agent in a non-interest bearing cash collateral
account maintained by Agent to be applied to the payment of principal on the
last day of the LIBOR Period applicable to each LIBOR Portion in the order of
maturity or Borrower  may place such proceeds in an interest bearing account
provided that such account is pledged to Agent, for its benefit and the ratable
benefit of Lenders, in a manner reasonably satisfactory to Agent; (ii) the
occurrence of an Event of Default in consequence of which Agent or Required
Lenders elect(s) to accelerate the maturity and payment of the Obligations, or
(iii) termination of this Agreement pursuant to Section 4 hereof; provided,
however, that if an Overadvance shall exist at any time, Borrowers shall, on
demand, repay the Overadvance.
 
11

--------------------------------------------------------------------------------


 
3.2.2                  Interest.
 
(i)           Base Rate Portion.  Interest accrued on Base Rate Portions shall
be due and payable on the earliest of (1) the first calendar day of each month
(for the immediately preceding month), computed through the last calendar day of
the preceding month, (2) the occurrence of an Event of Default in consequence of
which Agent or Required Lenders elect(s) to accelerate the maturity and payment
of the Obligations or (3) termination of this Agreement pursuant to Section 4
hereof.
 
(ii)           LIBOR Portion.  Interest accrued on each LIBOR Portion shall be
due and payable on each LIBOR Interest Payment Date and on the earliest of
(1) the last day of the LIBOR Period applicable to such LIBOR Portion, (2) the
occurrence of an Event of Default in consequence of which Agent or Required
Lenders elect to accelerate the maturity and payment of the Obligations or
(3) termination of this Agreement pursuant to Section 4 hereof.
 
3.2.3                  Costs, Fees and Charges.  Costs, fees and charges payable
pursuant to this Agreement shall be payable by Borrowers as and when provided in
Section 2 hereof, to Agent for its benefit and/or the ratable benefit of Lenders
or to any other Person designated by Lender in writing.
 
3.2.4                  Other Obligations.  The balance of the Obligations
requiring the payment of money, if any, shall be payable by Borrowers to Agent
for its benefit and/or the ratable benefit of Lenders as and when provided in
this Agreement, the Notes, the Other Agreements or the Security Documents, or on
demand, whichever is later.
 
3.3          Mandatory and Voluntary Prepayments.
 
3.3.1                  Proceeds of Sale, Loss, Destruction or Condemnation of
Collateral.  Except as provided below or in Section 6.4.2 hereof, if Borrower
sells any of the Collateral, or if any of the Collateral is lost or destroyed or
taken by condemnation, Borrower shall pay to Agent for the ratable benefit of
Lenders, unless otherwise agreed by Required Lenders, as and when received by
Borrower and as a mandatory prepayment of the Loans, as herein provided, a sum
equal to the net cash proceeds (including insurance payments) received by
Borrower from such sale, loss, destruction or condemnation.  The applicable
prepayment shall be applied to reduce the outstanding principal balance of the
Revolving Credit Loans.
 
3.3.2                  Other Mandatory Prepayments.  (A) Except as provided
below, if Borrower receives any proceeds from any tax refunds, indemnity
payments or pension reversions, Borrower shall pay to Agent for the ratable
benefit of Lenders, as and when received by Borrower and as a mandatory
prepayment of the Loans, a sum equal to the proceeds of such tax refund,
indemnity payment or pension reversion so received by Borrower.  The foregoing
notwithstanding, if Borrower receives any indemnity payment which effectively
reimburses Borrower for a cost or expense incurred or to be incurred by
Borrower, then the proceeds of such indemnity payment paid over to Agent
pursuant to the preceding sentence shall be applied against outstanding
Revolving Credit Loans.
 
12

--------------------------------------------------------------------------------


 
(B)           Borrower shall make a mandatory prepayment of the Loans in the
amount of the net proceeds received by Borrower from any offering or sale of its
debt or equity Securities.
 
(C)           Any applicable prepayment made pursuant to Section 3.3.2(a) or (b)
above shall be applied to reduce the outstanding principal balance of the
Revolving Credit Loans.
 
3.3.3                  Voluntary Prepayments.  Borrower may voluntarily prepay,
without penalty, premium or other charge, other than LIBOR breakage fees or
administrative fees, any of the Loans at any time during the Original Term.
 
3.4          Application of Payments and Collections.  All items of payment
received by Agent by 12:00 noon, Chicago time, on any Business Day shall be
deemed received on that Business Day.  All items of payment received after 12:00
noon, Chicago time, on any Business Day shall be deemed received on the
following Business Day.  For the purpose of computing interest hereunder, all
items of payment received by Agent shall be deemed applied by Agent on an
account of the Obligations (subject to final payment of such items) on the first
Business Day after receipt of such item in immediately good funds.  Borrower
irrevocably waives the right to direct the application of any and all payments
and collections at any time or times hereafter received by Agent from or on
behalf of Borrower, and Borrower does hereby irrevocably agree that Agent shall,
after the occurrence and during the continuation of an Event of Default, have
the continuing exclusive right to apply and reapply any and all such payments
and collections received at any time or times hereafter by Agent or its agent
against the Obligations, in such manner as Agent may deem advisable,
notwithstanding any entry by Agent upon any of its books and records.  If as the
result of collections of Accounts as authorized by Section 6.2.6 hereof a credit
balance exists in the Loan Account, such credit balance shall not accrue
interest in favor of Borrower, but shall be available to Borrower at any time or
times for so long as no Default or Event of Default exists.
 
3.5          All Loans to Constitute One Obligation.  The Loans shall constitute
one general Obligation of Borrower, and shall be secured by Agent’s Lien for its
benefit and the ratable benefit of Lenders upon all of the Collateral.
 
3.6          Loan Account.  Agent shall enter all Loans as debits to the Loan
Account and shall also record in the Loan Account all payments made by Borrower
on any Obligations and all proceeds of Collateral which are finally paid to
Agent or any Lender, and may record therein, in accordance with customary
accounting practice, other debits and credits, including interest and all
charges and expenses properly chargeable to Borrower.
 
3.7          Statements of Account.  Agent will account to Borrower monthly with
a statement of Loans, charges and payments made pursuant to this Agreement, and
such account rendered by Agent shall be deemed final, binding and conclusive,
absent demonstrable error, upon Borrower unless Agent is notified by Borrower in
writing to the contrary within 45 days of the date each accounting is mailed to
Borrower.  Such notice shall only be deemed an objection to those items
specifically objected to therein.
 
13

--------------------------------------------------------------------------------


 
4.            TERM AND TERMINATION
 
4.1          Term of Agreement.  Subject to Agent’s and Lender’s right to cease
making Loans to Borrower upon or after the occurrence of any Default or Event of
Default, this Agreement shall be in effect for a period of four years from the
date hereof, through and including September 21, 2013 (the “Original Term”),
unless terminated as provided in Section 4.2 hereof.
 
4.2          Termination.
 
4.2.1                  Termination by Lender.  Agent or Required Lenders may
terminate this Agreement with notice (or in respect to Events of Default arising
under Section 10.1.10 without notice) after the occurrence of an Event of
Default resulting in the Obligations being declared due and payable.
 
4.2.2                  Termination by Borrower.  Upon at least 10 days prior
written notice to Agent, Borrower may, at its option, terminate this Agreement;
provided, however, no such termination shall be effective until Borrower have
paid all of the Obligations in immediately available funds and all Letters of
Credit and LC Guaranties have expired or have been cash collateralized to
Agent’s satisfaction.  Any notice of termination given by Borrower shall be
irrevocable unless Required Lenders otherwise agree in writing, and Lenders
shall have no obligation to make any Loans or issue or procure any Letters of
Credit or LC Guaranties on or after the termination date stated in such
notice.  Borrower may elect to terminate this Agreement in its entirety
only.  No section of this Agreement or type of Loan available hereunder may be
terminated singly.
 
4.2.3                  Effect of Termination.  All of the Obligations shall be
immediately due and payable upon the termination date stated in any notice of
termination of this Agreement.  All undertakings, agreements, covenants,
warranties and representations of Borrowers contained in the Loan Documents
shall survive any such termination and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents
notwithstanding such termination until Borrower has paid the Obligations to
Agent and Lenders, in full, in immediately available funds.  Notwithstanding the
payment in full of the Obligations, Agent shall not be required to terminate its
security interests in the Collateral unless, with respect to any loss or damage
Agent or any Lender may incur as a result of dishonored checks or other items of
payment received by Agent or any Lender from any Borrower or any Account Debtor
and applied to the Obligations, Agent shall, at its option, (i) have received a
customary written indemnity and release agreement, executed by Borrower and by
any Person whose loans or other advances to Borrower are used in whole or in
part to satisfy the Obligations, indemnifying Agent and Lenders from any such
loss or damage; or (ii) have retained such monetary reserves for such period of
time as Agent, in its reasonable discretion, may deem necessary to protect Agent
and Lenders from any such loss or damage.
 
5.            SECURITY INTERESTS
 
5.1          Security Interest in Collateral.  To secure the prompt payment and
performance to Agent and Lenders of the Obligations, Borrower hereby grants to
Agent for its benefit and the ratable benefit of Lenders a continuing Lien upon
all of Borrower’s assets (excluding the real Property at 10201 North Loop East,
Houston, Texas), including all of the following Property and interests in
Property of Borrower, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located:
 
14

--------------------------------------------------------------------------------



 
 
(i) Accounts;         (ii) Inventory;         (iii) Equipment;         (iv)
General Intangibles;         (v) Investment Property;         (vi) All monies
and other Property of any kind now or at any time or times hereafter in the
possession or under the control of Agent or any Lender or a bailee or Affiliate
of Agent or any Lender;         (vii) All accessions to, substitutions for and
all replacements, products and cash and non-cash proceeds of (i) through (vi)
above, including, without limitation, proceeds of and unearned premiums with
respect to insurance policies insuring any of the Collateral; and         (viii)
All books and records (including, without limitation, customer lists, credit
files, computer programs, print-outs, and other computer materials and records)
of Borrower pertaining to any of (i) through (vii) above.      

        
Notwithstanding the foregoing, Collateral shall not include:  (1) any licenses
or permits, the encumbrance of which would violate any law, statute or
regulation; or (2) any material contract rights (including, without limitation,
any contracts or leases), the encumbrance of which would violate the terms of
the agreements establishing such rights; provided that Borrower shall use
reasonable good faith efforts to obtain any necessary consent to enable any such
contract right to be included within the Collateral.
 
5.2          Lien Perfection; Further Assurances.  Borrower shall execute such
UCC financing statements as are required by the Code and such other instruments,
assignments or documents as are necessary to perfect Agent’s Lien upon any of
the Collateral and shall take such other action as may be required to perfect or
to continue the perfection of Agent’s Lien upon the Collateral.  Unless
prohibited by applicable law, Borrower hereby authorizes Agent to execute and
file any such financing statement on Borrower’s behalf.  The parties agree that
a carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement and may be filed in any appropriate office
in lieu thereof.  At Agent’s request, Borrower shall also promptly execute or
cause to be executed and shall deliver to Agent any and all documents,
instruments and agreements deemed necessary by Agent to give effect to or carry
out the terms or intent of the Loan Documents.
 
15

--------------------------------------------------------------------------------


 
5.3          Safekeeping of Collateral.  Agent shall not be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto (except for reasonable care in the custody thereof while
any Collateral is in Agent’s actual possession) or for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency, or other person whomsoever, but the same shall be at
Borrower’s sole risk.
 
5.4          Lien on Realty.  Agent and Lender agree to release its Lien created
by the Mortgage.  If Borrower shall acquire at any time or times hereafter any
interest in other real Property (other than leasehold interests in sales offices
and the real Property hereto date subject to the Mortgage), Borrower agrees
promptly to execute and deliver to Agent, for its benefit and the ratable
benefit of Lenders, as additional security and Collateral for the Obligations,
deeds of trust, security deeds, mortgages or other collateral assignments
reasonably satisfactory in form and substance to Agent and its counsel (herein
collectively referred to as “New Mortgages”) covering such real Property.  Each
New Mortgage shall be duly recorded (at Borrower’s expense) in each office where
such recording is required to constitute a valid Lien on the real Property
covered thereby.  In respect to each New Mortgage, Borrower shall deliver to
Agent, at Borrower’s expense, mortgagee title insurance policies issued by a
title insurance company reasonably satisfactory to Agent insuring Agent, as
mortgagee; such policies shall be in form and substance reasonably satisfactory
to Agent and shall insure a valid first Lien in favor of Agent for its benefit
and the ratable benefit of Lenders, on the Property covered thereby, subject
only to those exceptions reasonably acceptable to Agent and its
counsel.  Borrower shall also deliver to Agent such other documents, including,
without limitation, ALTA Surveys, as Agent and its counsel may reasonably
request relating to the real Property subject to any such New Mortgage.
 
6.            COLLATERAL ADMINISTRATION
 
6.1          General.
 
6.1.1                  Location of Collateral.  All Collateral, other than
Inventory in transit, Equipment being repaired in the ordinary course of
business consistent with past practice at outside locations and motor vehicles,
will at all times be kept by Borrower and its Subsidiaries at one or more of the
locations set forth in Exhibit 6.1.1 hereto and shall not, without the prior
written approval of Agent, be moved therefrom except, prior to an Event of
Default and Agent’s or Required Lenders’ acceleration of the maturity of the
Obligations in consequence thereof, for (i) sales of Inventory in the ordinary
course of business; and (ii) removals in connection with dispositions of
Equipment that are authorized by Section 6.4.2 hereof.
 
6.1.2                  Insurance of Collateral.  Borrower shall maintain and pay
for insurance upon all Collateral wherever located and with respect to
Borrower’s business, covering casualty, hazard, public liability and such other
risks in such amounts and with such insurance companies as are reasonably
satisfactory to Agent.  Borrower shall deliver the originals (or reasonable
facsimiles thereof) of such policies to Agent with satisfactory lender’s loss
payable endorsements, naming Agent as loss payee, assignee or additional
insured, as appropriate.  Each policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than 30 days prior written
notice to Agent in the event of cancellation of the policy for any reason
whatsoever and a clause specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of Borrower or the owner of the
Property or by the occupation of the premises for purposes more hazardous than
are permitted by said policy.  If Borrower fails to provide and pay for such
insurance, Agent may, at its option, but shall not be required to, procure the
same and charge Borrower therefor.  Borrower agrees to deliver to Agent,
promptly as rendered, true copies of all reports made in any reporting forms to
insurance companies.

 
16

--------------------------------------------------------------------------------

 


6.1.3           Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping the Collateral, any
and all excise, property, sales, and use taxes imposed by any state, federal, or
local authority on any of the Collateral or in respect of the sale thereof shall
be borne and paid by Borrower.  If Borrower fails to promptly pay any portion
thereof when due, Agent may, at its option, but shall not be required to, pay
the same and charge Borrower therefor.
 
6.2          Administration of Accounts.
 
6.2.1           Borrowing Base Certificate.  On or before the 25th day of each
month from and after the date hereof, Borrower shall deliver to Agent a Schedule
of Accounts and a Borrowing Base Certificate, which Borrowing Base Certificate
shall be in the form attached hereto as Exhibit 6.2.1, as of the last day of the
immediately preceding month, with such supporting materials as Agent shall
reasonably request.  If Borrower deems advisable, Borrower shall execute and
deliver to Agent Borrowing Base Certificates more frequently than monthly.  In
the event that Borrower is required to furnish Borrower Base Certificates more
frequently than monthly, Agent and Lenders acknowledge that Inventory and
Eligible Inventory amounts shall only be updated monthly.  “Schedule of
Accounts” shall mean an aged trial balance of Accounts in a form reasonably
acceptable to Agent.
 
6.2.2           Discounts, Allowances, Disputes.  If Borrower grants any
discounts, allowances or credits that are not shown on the face of the invoice
for the Account involved, Borrower shall report such discounts, allowances or
credits, as the case may be, to Agent as part of the next required Schedule of
Accounts.  If any amounts due and owing in excess of $100,000 are in dispute
between Borrower and any Account Debtor, Borrower shall provide Agent with
written notice thereof at the time of submission of the next Schedule of
Accounts, explaining in detail the reason for the dispute, all claims related
thereto and the amount in controversy.  Upon and during the continuation of an
Event of Default, Agent shall have the right to settle or adjust all disputes
and claims directly with the Account Debtor and to compromise the amount or
extend the time for payment of the Accounts upon such terms and conditions as
Agent may deem advisable, and to charge the costs and expenses thereof,
including attorney’s fees, to Borrower.
 
6.2.3           Taxes.  If an Account includes a charge for any tax payable by
Borrower to any governmental taxing authority, Agent is authorized, in its sole
discretion, to pay the amount thereof to the proper taxing authority for the
account of Borrower and to charge Borrower therefor, provided, however that
Agent shall not be liable for any taxes to any governmental taxing authority
that may be due by Borrower.
 
6.2.4           Account Verification.  Whether or not a Default or an Event of
Default has occurred, any of Agent’s officers, employees or agents shall have
the right, at any time or times hereafter, in the name of Agent, any designee of
Agent or Borrower, to verify the validity, amount or any other matter relating
to any Accounts by mail, telephone, telegraph or otherwise.  Borrower shall
cooperate fully with Agent in an effort to facilitate and promptly conclude any
such verification process.  Agent agrees to conduct any such verification in a
commercially reasonable manner.

 
17

--------------------------------------------------------------------------------

 
 
6.2.5           Maintenance of Dominion Account.  Borrower shall maintain a
Dominion Account pursuant to a lockbox or other arrangement acceptable to Agent
with Bank.  Borrower shall issue to any such banks an irrevocable letter of
instruction directing such banks to deposit all payments or other remittances
received in the lockbox to the Dominion Account for application on account of
the Obligations.  All funds deposited in the Dominion Account shall immediately
become the property of Agent and Borrower shall obtain the agreement by such
banks in favor of Agent to waive any offset rights against the funds so
deposited.  Agent assumes no responsibility for such lockbox arrangement,
including, without limitation, any claim of accord and satisfaction or release
with respect to deposits accepted by any bank thereunder.
 
6.2.6           Collection of Accounts, Proceeds of Collateral.  To expedite
collection, Borrower shall endeavor in the first instance to make collection of
its Accounts for Agent.  All remittances received by Borrower on account of
Accounts, together with the proceeds of any other Collateral, shall be held as
Agent’s property by Borrower as trustee of an express trust for Agent’s benefit
and Borrower shall immediately deposit same in kind in the Dominion
Account.  Agent retains the right at all times after the occurrence of a Default
or an Event of Default to notify Account Debtors that Accounts have been
assigned to Agent and to collect Accounts directly in its own name and to charge
the collection costs and expenses, including attorneys’ fees to Borrower.
 
6.3          Administration of Inventory.
 
6.3.1           Records and Reports of Inventory.  Borrower shall keep accurate
and complete records of its Inventory.  Borrower shall furnish to Agent
Inventory reports in form and detail satisfactory to Agent at such times as
Agent may request not later than the 25th day of such month.  Said Inventory
reports shall be included within the Borrowing Base Certificates.  Borrower
shall conduct a physical inventory no less frequently than annually and shall
provide to Agent a report based on each such physical inventory promptly
thereafter, together with such supporting information as Agent shall reasonably
request.
 
6.4          Administration of Equipment.
 
6.4.1           Records and Schedules of Equipment.  Borrower shall keep
accurate records itemizing and describing the kind, type, quality and quantity
of its Equipment and all dispositions made in accordance with Section 6.4.2
hereof, and shall furnish Agent with a current schedule containing the foregoing
information on at least an annual basis and more often if requested by
Agent.  Immediately on request therefor by Agent, Borrower shall deliver to
Agent any and all evidence of ownership, if any, of any of the Equipment.

 
18

--------------------------------------------------------------------------------

 

6.4.2           Dispositions of Equipment.  Borrower will not sell, lease or
otherwise dispose of or transfer any of the Equipment or any part thereof
without the prior written consent of Required Lenders; provided, however, that
the foregoing restriction shall not apply, for so long as no Default or Event of
Default exists, to (i) dispositions of Equipment which, in the aggregate during
any consecutive twelve-month period, has a fair market value or book value,
whichever is less, of $100,000 or less, provided that all proceeds thereof are
remitted to Agent for application to the Loans as provided in Section 3.3.1, or
(ii) replacements of Equipment that is substantially worn, damaged or obsolete
with Equipment of like kind, function and value or with better or more efficient
Equipment, provided that the replacement Equipment shall be acquired not later
than 180 days after the disposition of the Equipment that is to be replaced, the
replacement Equipment shall be free and clear of Liens other than Permitted
Liens that are not Purchase Money Liens, and Borrower shall have given Agent at
least 5 days prior written notice of such disposition.
 
6.5          Payment of Charges.  All amounts chargeable to Borrower under
Section 6 hereof shall be Obligations secured by all of the Collateral, shall be
payable on demand and shall bear interest from the date such advance was made
until paid in full at the rate applicable to Revolving Credit Loans from time to
time.
 
7.            REPRESENTATIONS AND WARRANTIES
 
7.1          General Representations and Warranties.  To induce Agent and
Lenders to enter into this Agreement and to make advances hereunder, Borrower
warrants, represents and covenants to Agent and Lenders that:
 
7.1.1           Organization and Qualification.  Each of Borrower and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.  Each of
Borrower and its Subsidiaries is duly qualified and is authorized to do business
and is in good standing as a foreign corporation in each state or jurisdiction
listed on Exhibit 7.1.1 hereto and in all other states and jurisdictions where
the character of its Properties or the nature of its activities make such
qualification necessary in which the failure of Borrower or any of its
Subsidiaries to be so qualified would have a material adverse effect on the
financial condition, business or Properties of Borrower or any of its
Subsidiaries.
 
7.1.2           Corporate Power and Authority.  Each of Borrower and its
Subsidiaries is duly authorized and empowered to enter into, execute, deliver
and perform this Agreement and each of the other Loan Documents to which it is a
party.  The execution, delivery and performance of this Agreement and each of
the other Loan Documents have been duly authorized by all necessary corporate
action and do not and will not (i) require any consent or approval of the
shareholders of Borrower or any of its Subsidiaries; (ii) contravene Borrower’s
or any of its Subsidiaries’ charter, articles or certificate of incorporation or
by-laws; (iii) violate, or cause Borrower or any of its Subsidiaries to be in
default under, any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award in effect having
applicability to Borrower or any of its Subsidiaries; (iv) result in a breach of
or constitute a default under any material indenture or loan or credit agreement
or any other agreement, lease or instrument to which Borrower or any of its
Subsidiaries is a party or by which it or its Properties may be bound or
affected; or (v) result in, or require, the creation or imposition of any Lien
(other than Permitted Liens) upon or with respect to any of the Properties now
owned or hereafter acquired by Borrower or any of its Subsidiaries.

 
19

--------------------------------------------------------------------------------

 
 
7.1.3           Legally Enforceable Agreement.  This Agreement is, and each of
the other Loan Documents when delivered under this Agreement will be, a legal,
valid and binding obligation of each of Borrower and its Subsidiaries
enforceable against it in accordance with its respective terms except as may be
provided under applicable bankruptcy, insolvency, reorganization, moratorium,
equity or redemption or similar laws affecting creditors’ rights generally, and
the discretion of the court before which any proceeding thereof may be brought
or general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), including the availability of
specific equitable remedies.
 
7.1.4           Capital Structure.  Exhibit 7.1.4 hereto states (i) the correct
name of each of the Subsidiaries of Borrower, its jurisdiction of incorporation
and the percentage of its Voting Stock owned by Borrower, (ii) the name of each
of Borrower’s corporate or joint venture Affiliates and the nature of the
affiliation excluding Affiliates that are unrelated to Borrower’s business or
operations, (iii) the number, nature and holder of all outstanding Securities of
Borrower and each Subsidiary of Borrower and (iv) the number of authorized,
issued and treasury shares of Borrower and each Subsidiary of
Borrower.  Borrower has good title to all of the shares it purports to own of
the stock of each of its Subsidiaries, free and clear in each case of any Lien
other than Permitted Liens.  All such shares have been duly issued and are fully
paid and non-assessable.  Except as set forth on Exhibit 7.1.4, there are no
outstanding options to purchase, or any rights or warrants to subscribe for, or
any commitments or agreements to issue or sell, or any Securities or obligations
convertible into, or any powers of attorney relating to, shares of the capital
stock of Borrower or any of its Subsidiaries.
 
7.1.5           Corporate Names.  Neither Borrower nor any of its Subsidiaries
has been known as or used any corporate, fictitious or trade names except those
listed on Exhibit 7.1.5 hereto.  Within the last five years, except as set forth
on Exhibit 7.1.5 or in respect to the Acquisition, neither Borrower nor any of
its Subsidiaries has been the surviving corporation of a merger or consolidation
or acquired all or substantially all of the assets of any Person.
 
7.1.6           Business Locations; Agent for Process.  Each of Borrower’s and
its Subsidiaries’ chief executive office and other places of business are as
listed on Exhibit 6.1.1 hereto.  During the preceding one-year period, neither
Borrower nor any of its Subsidiaries has had an office, place of business or
agent for service of process other than as listed on Exhibit 6.1.1.  Except as
shown on Exhibit 6.1.1, no Inventory is stored with a bailee, warehouseman or
similar party, nor is any Inventory consigned to any Person.
 
7.1.7           Title to Properties; Priority of Liens.  Each of Borrower and
its Subsidiaries has good, indefeasible and marketable title to and fee simple
ownership of, or valid and subsisting leasehold interests in, all of its real
Property (other than the real Property commonly known as 10201 North Loop East
(10201 NLE), Houston, Texas and good title to all of the Collateral and all of
its other Property, in each case, free and clear of all Liens except Permitted
Liens.  Borrower has paid or discharged all lawful claims in accordance with
good business practice which, if unpaid, might become a Lien against any of
Borrower’s Properties that is not a Permitted Lien.  The Liens granted to Lender
under Section 5 hereof are first priority Liens, subject only to Permitted Liens
or as otherwise provided in Section 5.4.

 
20

--------------------------------------------------------------------------------

 
 
7.1.8           Accounts.  Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrower with
respect to any Account or Accounts.  Unless otherwise indicated in writing to
Agent, with respect to each Account:
 
(i)           It is genuine and in all respects what it purports to be, and it
is not evidenced by a judgment;
 
(ii)          It arises out of a completed, bona fide sale and delivery of goods
or rendition of services by Borrower in the ordinary course of its business and
in accordance with the terms and conditions of all purchase orders, contracts or
other documents relating thereto and forming a part of the contract between
Borrower and the Account Debtor;
 
(iii)         It is for a liquidated amount maturing as stated in the duplicate
invoice covering such sale or rendition of services, a copy or computer disc or
file of which has been furnished or is available to Agent;
 
(iv)         Such Account, and Lender’s security interest therein, is not, and
will not (by voluntary act or omission of Borrower) be in the future, subject to
any offset, Lien, deduction, defense, dispute, counterclaim or any other adverse
condition except for disputes resulting in returned goods where the amount in
controversy is deemed by Agent to be immaterial, and each such Account is
absolutely owing to Borrower and is not contingent in any respect or for any
reason;
 
(v)          Borrower has made no agreement with any Account Debtor thereunder
for any extension, compromise, settlement or modification of any such Account or
any deduction therefrom, except discounts or allowances which are granted by
Borrower in the ordinary course of its business for prompt payment and which are
reflected in the calculation of the net amount of each respective invoice
related thereto and are reflected in the Schedules of Accounts submitted to
Agent pursuant to Section 6.2.1 hereof;
 
(vi)         There are no facts, events or occurrences which in any way impair
the validity or enforceability of any Accounts or tend to reduce the amount
payable thereunder from the face amount of the invoice and statements delivered
to Agent with respect thereto;
 
(vii)        To the best of Borrower’s knowledge, the Account Debtor thereunder
(1) had the capacity to contract at the time any contract or other document
giving rise to the Account was executed and (2) such Account Debtor is Solvent;
and
 
(viii)       To the best of Borrower’s knowledge, there are no proceedings or
actions which are threatened or pending against any Account Debtor thereunder
which might result in any material adverse change in such Account Debtor’s
financial condition or the collectibility of such Account.

 
21

--------------------------------------------------------------------------------

 
 
7.1.9           Equipment.  The Equipment is in good operating condition and
repair, and all necessary replacements of and repairs thereto shall be made so
that the value and operating efficiency of the Equipment shall be maintained and
preserved, in all material respects, reasonable wear and tear
excepted.  Borrower will not permit any of the Equipment to become affixed to
any real Property leased to Borrower so that an interest arises therein under
the real estate laws of the applicable jurisdiction unless the landlord of such
real Property has executed a landlord waiver or leasehold mortgage in favor of
and in form acceptable to Agent, and Borrower will not permit any of the
Equipment to become an accession to any personal Property other than Equipment
that is subject to first priority (except for Permitted Liens) Liens in favor of
Agent for its benefit and the ratable benefit of Lenders.
 
7.1.10         Financial Statements; Fiscal Year.  The Consolidated and
consolidating balance sheets of Guarantor and such other Persons described
therein (including the accounts of Guarantor and all Subsidiaries of Guarantor
(including Borrower) for the respective periods during which a Subsidiary
relationship existed) as of December 31, 2008 and June 30, 2009, and the related
statements of income, changes in stockholder’s equity, and changes in financial
position for the periods ended on such dates, have been prepared in accordance
with GAAP, and present fairly the financial positions of Guarantor, Borrower and
such Persons at such dates and the results of Guarantor’s, Borrower’s and such
Person’s operations for such periods.  The fiscal year of Guarantor and each of
its Subsidiaries (including Borrower) ends on December 31 of each year.
 
7.1.11         Full Disclosure.  The financial statements referred to in
Section 7.1.10 hereof do not, nor does this Agreement or any other written
statement of Borrower to Agent, contain any untrue statement of a material fact
or omit a material fact necessary to make the statements contained therein or
herein not misleading.  As of the Closing Date, there is no fact which Borrower
has failed to disclose to Agent in writing which materially affects adversely or
so far as Borrower can now reasonably foresee, will materially affect adversely
the Properties, business, prospects, profits or condition (financial or
otherwise) of Borrower or any of its Subsidiaries or the ability of Borrower or
its Subsidiaries to perform this Agreement or the other Loan Documents.
 
7.1.12         Solvent Financial Condition.  Each of Borrower and its
Subsidiaries is now and, after giving effect to the Loans to be made, at all
times will be, Solvent.  The Acquisition and other transactions contemplated
hereby do not constitute a “fraudulent conveyance” or other voidable
transactions under any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally.
 
7.1.13         Surety Obligations.  Neither Borrower nor any of its Subsidiaries
is obligated as surety or indemnitor under any surety or similar bond or other
contract issued or entered into any agreement to assure payment, performance or
completion of performance of any undertaking or obligation of any Person, except
as provided in Exhibit 7.1.13 or with respect to performance bonds given in the
ordinary course of business so long as the amount of Indebtedness (contingent or
otherwise) (a) with respect to any such bonds does not at any time exceed
$5,000,000 with respect to any one bond or related series of bonds or (b) the
greater of (x) $25,000,000 and (y) an amount equal to ten percent (10%) of
Borrower’s net sales for the most recently ended four fiscal quarters, in the
aggregate.

 
22

--------------------------------------------------------------------------------

 
 
7.1.14         Taxes.  Borrower’s federal tax identification number is
74-2400498.  The federal tax identification number of each of Borrower’s
Subsidiaries is shown on Exhibit 7.1.14 hereto.  Borrower and each of its
Subsidiaries has filed all federal, state and local tax returns and other
reports it is required by law to file and has paid, or made provision for the
payment of, all taxes, assessments, fees, levies and other governmental charges
upon it, its income and Properties as and when such taxes, assessments, fees,
levies and charges that are due and payable, unless and to the extent any
thereof are being actively contested in good faith and by appropriate
proceedings and Borrower maintains reasonable reserves on its books
therefor.  The provision for taxes on the books of Borrower and its Subsidiaries
are adequate for all years not closed by applicable statutes, and for its
current fiscal year.
 
7.1.15         Brokers.  There are no claims for brokerage commissions, finder’s
fees or investment banking fees in connection with the transactions contemplated
by this Agreement.
 
7.1.16         Patents, Trademarks, Copyrights and Licenses.  Each of Borrower
and its Subsidiaries owns or possesses all the patents, trademarks, service
marks, trade names, copyrights and licenses necessary for the present and
planned future conduct of its business without any known conflict with the
rights of others.  All such patents, trademarks, service marks, trade names,
registered copyrights and licenses are listed on Exhibit 7.1.16 hereto.
 
7.1.17         Governmental Consents.  Each of Borrower and its Subsidiaries
has, and is in good standing with respect to, all governmental consents,
approvals, licenses, authorizations, permits, certificates, inspections and
franchises necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it.
 
7.1.18         Compliance with Laws.  Each of Borrower and its Subsidiaries has
duly complied with and its Properties, business operations and leaseholds are in
compliance with, the provisions of all federal, state and local laws, rules and
regulations applicable to Borrower or such Subsidiary, as applicable, its
Properties or the conduct of its business except where the failure to so comply
would not reasonably be expected to have a material adverse effect on Borrower’s
business, assets or prospects, and there have been no citations, notices or
orders of noncompliance issued to Borrower or any of its Subsidiaries under any
such law, rule or regulation, which in any case would reasonably be expected to
have a material adverse effect on Borrower’s business, assets or
prospects.  Each of Borrower and its Subsidiaries has established and maintains
an adequate monitoring system to insure that it remains in compliance with all
federal, state and local laws, rules and regulations applicable to it.  No
Inventory has been produced in violation of the Fair Labor Standards Act (29
U.S.C. §201 et seq.) as amended.
 
7.1.19         Restrictions.  To the best of Borrower’s knowledge, neither
Borrower nor any of its Subsidiaries is a party or subject to any contract,
agreement, or charter or other corporate restriction, which materially and
adversely affects its business or the use or ownership of any of its
Properties.  Neither Borrower nor any of its Subsidiaries is a party or subject
to any contract or agreement which restricts its right or ability to incur
Indebtedness, other than as set forth on Exhibit 7.1.19 hereto, none of which
prohibit the execution of or compliance with this Agreement or the other Loan
Documents by Borrower or any of its Subsidiaries, as applicable.

 
23

--------------------------------------------------------------------------------

 

7.1.20         Litigation.  Except as set forth on Exhibit 7.1.20 hereto, there
are no actions, suits, proceedings or investigations pending, or to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
Subsidiaries, or the business, operations, Properties, prospects, profits or
condition of Borrower or any of its Subsidiaries, which could reasonably be
expected to have a material adverse effect on Borrower’s business, assets or
prospects.  Neither Borrower nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, judgment, decree or rule of any court,
governmental authority or arbitration board or tribunal, which default could
reasonably be expected to have a material adverse effect on Borrower’s business,
assets or prospects.
 
7.1.21         No Defaults.  No event has occurred which would constitute a
Default or an Event of Default.  Neither Borrower nor any of its Subsidiaries is
in default, and no event has occurred and no condition exists which constitutes,
or which with the passage of time or the giving of notice or both would
constitute, a default in the payment of any Indebtedness to any Person for Money
Borrowed having a principal amount of $150,000 or more.
 
7.1.22         Leases.  Exhibit 7.1.22(a) hereto is a complete listing of all
capitalized leases of Borrower and its Subsidiaries and Exhibit 7.1.22(b) hereto
is a complete listing of all operating leases of Borrower and its
Subsidiaries.  Each of Borrower and its Subsidiaries is in full compliance with
all of the terms of each of its respective capitalized and operating leases,
except where the failure to so comply would not reasonably be expected to have a
material adverse effect on Borrower’s business, assets or prospects.
 
7.1.23         Pension Plans.  Except as disclosed on Exhibit 7.1.23 hereto,
neither Borrower nor any of its Subsidiaries has any Plan.  Borrower and each of
its Subsidiaries is in full compliance, in all material respects, with the
requirements of ERISA and the regulations promulgated thereunder with respect to
each Plan.  No fact or situation that could result in a material adverse change
in the financial condition of Borrower or any of its Subsidiaries exists in
connection with any Plan.  Neither Borrower nor any of its Subsidiaries has any
material withdrawal liability in connection with a Multiemployer Plan.
 
7.1.24         Trade Relations.  There exists no actual or threatened
termination, cancellation or limitation of, or any modification or change in,
the business relationship between Borrower or any of its Subsidiaries and any
customer or any group of customers whose purchases individually or in the
aggregate are material to the business of Borrower or any of its Subsidiaries,
or with any material supplier, and there exists no present condition or state of
facts or circumstances which would materially affect adversely Borrower or any
of its Subsidiaries or prevent Borrower or any of its Subsidiaries from
conducting such business after the consummation of the transaction contemplated
by this Agreement in substantially the same manner in which it has heretofore
been conducted.
 
7.1.25         Labor Relations.  Except as described on Exhibit 7.1.25 hereto,
neither Borrower nor any of its Subsidiaries is a party to any collective
bargaining agreement.  There are no grievances, disputes or controversies with
any union or any other organization of Borrower’s or any of its Subsidiaries’
employees, or threats of strikes, work stoppages or any asserted pending demands
for collective bargaining by any union or organization which, in any case, would
reasonably be expected to have a material adverse affect on Borrower’s business,
assets or prospects.

 
24

--------------------------------------------------------------------------------

 
 
7.2           Continuous Nature of Representations and Warranties.  Each
representation and warranty contained in this Agreement and the other Loan
Documents, unless made solely as of a specific date, shall be continuous in
nature and shall remain accurate, complete and not misleading at all times
during the term of this Agreement, except for changes in the nature of
Borrower’s or its Subsidiaries’ business or operations that would render the
information in any Exhibit attached hereto either inaccurate, incomplete or
misleading, so long as Agent has consented to such changes or such changes are
expressly permitted by this Agreement or such changes could not reasonably be
expected to have a material adverse effect on Borrower’s business, assets or
prospects.  Further, Borrower shall have the right to amend and update the
Exhibits attached hereto so long as any such amendment or modification does not
disclose any fact or circumstance that would reasonably be expected to have a
material adverse effect on Borrower’s business, assets or prospects.
 
7.3           Survival of Representations and Warranties.  All representations
and warranties of Borrower contained in this Agreement or any of the other Loan
Documents shall survive the execution, delivery and acceptance thereof by Agent
and the parties thereto and the closing of the transactions described therein or
related thereto.
 
8.           COVENANTS AND CONTINUING AGREEMENTS
 
8.1          Affirmative Covenants.  During the term of this Agreement, and
thereafter for so long as there are any Obligations owing to Agent or any
Lender, Borrower covenants that, unless otherwise consented to by Required
Lenders in writing, it shall:
 
8.1.1           Visits and Inspections.  Permit representatives of Agent or any
Lender, from time to time, as often as may be reasonably requested, but only
during normal business hours, to visit and inspect the Properties of Borrower
and each of its Subsidiaries, inspect, audit and make extracts from its books
and records, and discuss with its officers, its employees and its independent
accountants, Borrower’s and each of its Subsidiaries’ business, assets,
liabilities, financial condition, business prospects and results of
operations.  So long as no Default or Event of Default has occurred and is
continuing, Agent and Lenders agree to give Borrower reasonable notice of any
such visit or inspection.
 
8.1.2           Notices.  Promptly notify Agent in writing of the occurrence of
any event or the existence of any fact which renders any representation or
warranty in this Agreement or any of the other Loan Documents inaccurate,
incomplete or misleading.
 
8.1.3           Financial Statements.  Keep, and cause each Subsidiary to keep,
adequate records and books of account with respect to its business activities in
which proper entries are made in accordance with good business practice and, to
the extent applicable, GAAP reflecting all its financial transactions; and cause
to be prepared and furnished to Agent and Lenders the following (all to be
prepared in accordance with GAAP applied on a consistent basis, unless
Guarantor’s certified public accountants concur in any change therein and such
change is disclosed to Agent and Lenders and is consistent with GAAP):
 

 
25

--------------------------------------------------------------------------------

 
 
(i)           not later than 120 days after the close of each fiscal year of
Guarantor, unqualified audited (in respect to the Consolidated financial
statements only) financial statements of Guarantor and its Subsidiaries
(including Borrower) as of the end of such year, on a Consolidated and
consolidating basis, certified by a firm of independent certified (in respect to
the Consolidated financial statements only) public accountants of recognized
standing selected by Guarantor but acceptable to Agent (except for a
qualification for a change in accounting principles with which the accountant
concurs);
 
(ii)          not later than 30 days after the end of each month hereafter,
including the last month of Guarantor’s fiscal year, unaudited interim financial
statements of Guarantor and its Subsidiaries (including Borrower) as of the end
of such month and of the portion of Borrower’s financial year then elapsed, on a
Consolidated and consolidating basis, certified by the principal financial
officer of Guarantor as prepared in accordance with GAAP and fairly presenting
the Consolidated financial position and results of operations of Guarantor and
its Subsidiaries (including Borrower) for such month and period subject only to
changes from audit and year-end adjustments and except that such statements need
not contain notes;
 
(iii)         promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports which Borrower
or Guarantor has made available to its shareholders and copies of any regular,
periodic and special reports or registration statements which Borrower files
with the Securities and Exchange Commission or any governmental authority which
may be substituted therefor, or any national securities exchange;
 
(iv)         promptly after the filing thereof, copies of any annual report to
be filed with ERISA in connection with each Plan; and
 
(v)          such other data and information (financial and otherwise) as Agent,
from time to time, may reasonably request, bearing upon or related to the
Collateral or Guarantor’s, Borrower’s and each of their Subsidiaries’ financial
condition or results of operations.
 
Concurrently with the delivery of the financial statements described in clause
(i) of this Section 8.1.3, Borrower shall forward to Agent a copy of the
accountants’ letter to Borrower’s management that is prepared in connection with
such financial statements.  Concurrently with the delivery of the financial
statements described in clauses (i) and (ii) of this Section 8.1.3, Borrower
shall cause to be prepared and furnished to Agent a Compliance Certificate in
the form of Exhibit 8.1.3 hereto executed on behalf of Borrower by the Chief
Financial Officer of Borrower.

 
26

--------------------------------------------------------------------------------

 

Borrower authorizes Agent or its designated representatives to communicate
directly with its independent certified public accountants and authorizes those
accountants to disclose to Agent any and all financial statements and other
supporting financial documents and schedules.  At or before the initial Closing
Date, Borrower shall deliver a letter addressed to such accountants instructing
them to comply with the provisions of this Section 8.1.3.  Further within five
(5) days after the earlier of the last day of each fiscal year of Borrower and
the date Borrower engaged independent certified public accountants to audit
Borrower’s financial statements, Borrower shall deliver to such independent
certified public accountants a letter from Borrower addressed to such
independent certified public accountants indicating that it is a primary
intention of Borrower in engaging such accountants that Agent relies upon such
financial statements of Borrower and its Subsidiaries.
 
8.1.4           Landlord and Storage Agreements.  Provide Agent with copies of
all agreements between Borrower or any of its Subsidiaries and any landlord or
warehouseman which owns any premises at which any Inventory may, from time to
time, be kept.  In respect  to any lease entered into after the Closing Date
(other than leases for sales offices) or leases entered into by Borrower prior
to the closing of the Acquisition, Borrower shall provide Agent with landlord
waivers or bailee letters with respect to such leased premises.  Such landlord
waivers or bailee letters shall be in a form supplied by Agent to Borrower with
such reasonable revisions as are customarily accepted by Agent or by similar
financial institutions in similar financial transactions.
 
8.1.5           Projections.  No later than the first day of each fiscal year of
Borrower, deliver to Agent and Lenders Projections of Borrower for the
forthcoming 2 years, quarter by quarter, and for the forthcoming fiscal year,
month by month.
 
8.1.6           Future Subsidiaries.  Promptly notify Agent upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary, cause it
to guaranty the Obligations (or to become a co-borrower hereunder) in a manner
satisfactory to Agent, and to execute and deliver such documents, instruments
and agreements and to take such other actions as Agent shall require to evidence
and perfect a Lien in favor of Agent (for the benefit of Lenders) on all assets
of such Person, including delivery of such legal opinions, in form and substance
satisfactory to Agent, as it shall deem appropriate.
 
8.2          Negative Covenants.  During the term of this Agreement, and
thereafter for so long as there are any Obligations to Lender, Borrower
covenants that, unless Required Lenders has first consented thereto in writing,
it will not:
 
8.2.1           Mergers; Consolidations; Acquisitions.  Except for Permitted
Acquisitions, merge or consolidate, or permit any Subsidiary of Borrower to
merge or consolidate, with any Person; nor acquire, nor permit any of its
Subsidiaries to acquire, all or any substantial part of the Properties of any
Person.
 
8.2.2           Loans.  Make, or permit any Subsidiary of Borrower to make, any
loans or other advances of money (other than for salary, travel advances,
advances against commissions and other similar advances in the ordinary course
of business) to any Person.
 
8.2.3           Total Indebtedness.  Create, incur, assume, or suffer to exist,
or permit any Subsidiary of Borrower to create, incur or suffer to exist, any
Indebtedness, except:
 
(i)           Obligations owing to Agent and Lenders;

 
27

--------------------------------------------------------------------------------

 
 
(ii)          Indebtedness of any Subsidiary of Borrower to Borrower;
 
(iii)         accounts payable to trade creditors and current operating expenses
(other than for Money Borrowed) which are not aged more than 120 days from
billing date or more than 60 days from the due date, in each case incurred in
the ordinary course of business and paid within such time period, unless the
same are being actively contested in good faith and by appropriate and lawful
proceedings; and Borrower or such Subsidiary shall have set aside such reserves,
if any, with respect thereto as are required by GAAP and deemed adequate by
Borrower or such Subsidiary and its independent accountants;
 
(iv)         Obligations to pay Rentals permitted by Section 8.2.13;
 
(v)          Permitted Purchase Money Indebtedness;
 
(vi)         contingent liabilities arising out of endorsements of checks and
other negotiable instruments for deposit or collection in the ordinary course of
business;
 
(vii)        Capital Lease Obligations to the extent permitted by Section 8.2.8
in an aggregate principal amount of not more than $750,000;
 
(viii)       Indebtedness in respect to deferred taxes;
 
(ix)         Indebtedness relating to compensation owed to Borrower’s employees
for services rendered in the ordinary course of business;
 
(x)          all unfunded pension and other employee benefit plan obligations
and liabilities but only to the extent they are permitted to remain unfunded
under applicable law;
 
(xi)         insurance reserves created in the ordinary course of business; and
 
(xii)         Indebtedness not included in paragraphs (i) through (xii) above
which does not exceed at any time, in the aggregate, the sum of $500,000.
 
8.2.4           Affiliate Transactions.  Enter into, or be a party to, or permit
any Subsidiary of Borrower to enter into or be a party to, any transaction with
any Affiliate of Borrower or stockholder, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms which are fully disclosed to Agent
and are no less favorable to Borrower than would obtain in a comparable arm’s
length transaction with a Person not an Affiliate or stockholder of Borrower or
such Subsidiary.

 
28

--------------------------------------------------------------------------------

 
 
8.2.5           Limitation on Liens.  Create or suffer to exist, or permit any
Subsidiary of Borrower to create or suffer to exist, any Lien upon any of its
Property, income or profits, whether now owned or hereafter acquired, except:
 
(i)           Liens at any time granted in favor of Agent for its benefit and
the ratable benefit of Lenders;
 
(ii)          Liens for taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA) not yet due, or being contested in the manner described in
Section 7.1.14 hereto, but only if in Agent’s judgment such Lien does not
adversely affect Agent’s rights or the priority of Agent’s Lien in the
Collateral;
 
(iii)         Liens arising in the ordinary course of Borrower’s business by
operation of law or regulation, but only if payment in respect of any such Lien
is not at the time required and such Liens do not, in the aggregate, materially
detract from the value of the Property of Borrower or materially impair the use
thereof in the operation of Borrower’s business;
 
(iv)         Purchase Money Liens securing Permitted Purchase Money
Indebtedness;
 
(v)          Liens securing Indebtedness of one of Borrower’s Subsidiaries to
Borrower or another such Subsidiary;
 
(vi)         Liens securing Capital Lease Obligations to the extent the
underlying Capital Lease Obligation is permitted by the terms of this Agreement;
 
(vii)        such other Liens as appear on Exhibit 8.2.5 hereto; and
 
(viii)       Liens on certain Inventory granted to Prairie State Generating
Company LLC and/or Bechtel Power Corporation subject to and to the extent
provided in that certain consent letter dated December 8, 2008 from Agent to
Borrower, a copy of which is attached to Exhibit 8.2.5.
 
(ix)         such other Liens as Required Lenders may hereafter approve in
writing.
 
8.2.6           Intentionally Omitted.
 
8.2.7           Distributions.  Declare or make, or permit any Subsidiary of
Borrower to declare or make, any Distributions, except that:
 
(i)           Subsidiaries of Borrower may make Distributions to Borrower with
respect to their common Stock;

 
29

--------------------------------------------------------------------------------

 

(ii)          Borrower may pay dividends to Guarantor in an amount sufficient to
maintain the corporate existence of Guarantor, to pay income taxes and to pay
the reasonable out-of-pocket expenses of Guarantor and audit fees and expenses,
not to exceed $100,000 per annum in the aggregate;
 
(iii)         Borrower may pay dividends to Guarantor for further distribution
to its stockholders in an amount not to exceed the lesser of (x) income taxes on
phantom income incurred on the issuance of payment-in-kind notes with respect to
the Guarantor Subordinated Debt or (y) $125,000 per year;
 
(iv)         Borrower may pay dividends to Guarantor of up to $100,000 in each
Fiscal Year to repurchase the capital stock of employees who die or terminate
their employment with Borrower; and
 
(v)          Borrower may make Distributions to Guarantor to permit Guarantor to
pay dividends on Guarantor’s common Stock or make repurchases of Guarantor’s
common stock so long as after giving effect to any such Distribution, (i) no
Event of Default shall have occurred and is continuing, (ii) Borrower’s Fixed
Charge Coverage Ratio for the most recently ended twelve month period for which
financial statements are available, computed on a pro forma basis treating any
such Distribution as a Fixed Charge made within such period, equals or exceeds
1.10 to 1, and (iii) Availability was or will not be less than $15,000,000 at
any time within the 90 days immediately prior to the date of such Distribution
or after giving effect to such Distribution and any pending Distribution for
declared but unpaid dividends or common Stock repurchases.
 
8.2.8           Capital Expenditures.  Make Capital Expenditures (including,
without limitation, by way of capitalized leases but excluding amounts that
would be classified as Capital Expenditures as a result of a Permitted
Acquisition) which, in the aggregate, as to Borrower and its Subsidiaries,
exceed $1,000,000 during any fiscal year of Borrower; provided, however, that
the unused portion of the Capital Expenditure allowance may be carried over to
the immediately succeeding fiscal year only, to be used in such succeeding
fiscal year but only after the entire Capital Expenditure allowance for such
succeeding year has been used.  No unused Capital Expenditure allowance may be
carried over to any fiscal year other than the immediately succeeding fiscal
year.
 
8.2.9           Disposition of Assets.  Sell, lease or otherwise dispose of any
of, or permit any Subsidiary of Borrower to sell, lease or otherwise dispose any
of, its Properties, including any disposition of Property as part of a sale and
leaseback transaction, to or in favor of any Person, except (i) sales of
Inventory in the ordinary course of business for so long as no Event of Default
exists hereunder, (ii) a transfer of Property to Borrower by a Subsidiary of
Borrower or (iii) dispositions expressly authorized by this Agreement, including
dispositions of unneeded Property with a non-material value.
 
8.2.10         Stock of Subsidiaries.  Permit any of its Subsidiaries to issue
any additional shares of its capital stock except director’s qualifying shares.

 
30

--------------------------------------------------------------------------------

 
 
8.2.11         Bill-and-Hold Sales, Etc.  Make a sale to any customer on a
bill-and-hold, guaranteed sale, sale and return, sale on approval or consignment
basis, or any sale on a repurchase or return basis.
 
8.2.12         Restricted Investment.  Make or have, or permit any Subsidiary of
Borrower to make or have, any Restricted Investment.
 
8.2.13         Leases.  Become, or permit any of its Subsidiaries to become, a
lessee under any operating lease (other than a lease under which Borrower or any
of its Subsidiaries is lessor) of Property if the aggregate Rentals payable
during any current or future period of 12 consecutive months under the lease in
question and all other leases under which Borrower or any of its Subsidiaries is
then lessee would exceed Three Million Five Hundred Thousand Dollars
($3,500,000).  The term “Rentals” means, as of the date of determination, all
payments which the lessee is required to make by the terms of any lease.
 
8.2.14           Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than Guarantor or
Subsidiary of Borrower.
 
8.3          Specific Financial Covenants.  During the term of this Agreement,
and thereafter for so long as there are any Obligations to Agent and/or Lenders,
Borrower covenants that they will be in full compliance with each of the
financial covenants set forth on Exhibit 8.3 hereto.  If GAAP changes from the
basis used in preparing the audited financial statements delivered to Agent by
Borrower on or before the Closing Date, Borrower will provide Agent with
certificates demonstrating compliance with such financial covenants and will
include, at the election of Borrower or upon the request of Agent, calculations
setting forth the adjustments necessary to demonstrate how Borrower is in
compliance with such financial covenants based upon GAAP as in effect on the
Closing Date.
 
9.            CONDITIONS PRECEDENT
 
Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Agent or Lenders
under the other sections of this Agreement, neither any Lender nor Agent shall
not be required to make the Loans contemplated to be made on the Closing Date
under this Agreement unless and until each of the following conditions has been
and continues to be satisfied:
 
9.1           Documentation.  Agent shall have received, in form and substance
satisfactory to Agent and its counsel, a duly executed copy of this Agreement
and the other Loan Documents, together with such additional documents,
instruments and certificates as Agent and its counsel shall reasonably require
in connection therewith, including all documents, instruments, agreements and
schedules listed in the Schedule of Documents attached hereto and incorporated
herein as Exhibit 9.1, all in form and substance satisfactory to Agent and its
counsel.
 
9.2           No Default.  No Default or Event of Default shall exist.
 

 
31

--------------------------------------------------------------------------------

 



 
10.           EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
 
10.1        Events of Default.  The occurrence of one or more of the following
events shall constitute an “Event of Default”:
 
10.1.1         Payment of Interest, Principal and Fees.  Borrower shall fail to
pay any interest or principal due in respect to outstanding Revolving Credit
Loans or any fees payable in respect to unused Revolving Credit Loans or
outstanding Letters of Credit or LC Guaranties on the due date thereof (whether
due at stated maturity, on demand, upon acceleration or otherwise) and such
failure shall continue for five (5) days after the applicable due
date.  Borrower acknowledges that, to the extent of Availability, such interest,
principal and fees shall be paid by advances of Revolving Credit Loans pursuant
to Section 3.1.1.
 
10.1.2         Payment of Other Obligations.  Borrower shall fail to pay any of
the Obligations (other than interest and principal due in respect to outstanding
Revolving Credit Loans or any fees payable in respect to unused Revolving Credit
Loans or outstanding Letters of Credit or LC Guaranties) on or within ten (10)
days after the due date for such Obligation (whether due at stated maturity, on
demand, upon acceleration or otherwise).
 
10.1.3         Misrepresentations.  Any representation, warranty or other
statement made or furnished to Agent or Lenders by or on behalf of Borrower or
any Subsidiary of Borrower in this Agreement, any of the other Loan Documents or
any instrument, certificate or financial statement furnished in compliance with
or in reference thereto proves to have been false or misleading in any material
respect when made or furnished or when reaffirmed pursuant to Section 7.2
hereof.
 
10.1.4         Breach of Specific Covenants.  Borrower shall fail or neglect to
perform, keep or observe any covenant contained in Sections 5.2 (Lien
Protection; Further Assurances), 5.4 (Lien on Realty), 6.1.1 (Location of
Collateral), 6.2 (Administration of Accounts), 8.1.1 (Visits and Inspections),
8.1.3 (Financial Statements), 8.2 (Negative Covenants) or 8.3 (Specific
Financial Covenants) hereof on the date that Borrower is required to perform,
keep or observe such covenant.
 
10.1.5         Breach of Other Covenants.  Borrower shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in Section 10.1 hereof) and
the breach of such other covenant is not cured to Required Lenders’ satisfaction
within 15 days after the sooner to occur of Borrower’s receipt of notice of such
breach from Agent or the date on which such failure or neglect first becomes
known to any officer of Borrower.
 
10.1.6         Default Under Security Documents/Other Agreements.  Any event of
default shall occur under, or Borrower shall default in the performance or
observance of any term, covenant, condition or agreement contained in, any of
the Security Documents or the Other Agreements and such default shall continue
beyond any applicable grace period.
 
10.1.7         Other Defaults.  There shall occur any default or event of
default on the part of Borrower under any agreement, document or instrument to
which Borrower is a party or by which Borrower or any of its Property is bound,
creating or relating to any Indebtedness (other than the Obligations) with an
aggregate principal amount of $100,000 or more if the payment or maturity of
such Indebtedness is accelerated in consequence of such event of default or
demand for payment of such Indebtedness is made.

 
32

--------------------------------------------------------------------------------

 
 
10.1.8         Uninsured Losses.  Any loss, theft, damage or destruction of any
of the Collateral in an amount in excess of $500,000 or more not fully covered
(subject to such deductibles as Agent shall have permitted) by insurance.
 
10.1.9         Adverse Changes.  There shall occur any material adverse change
in the financial condition or business prospects of Borrower.
 
10.1.10       Insolvency and Related Proceedings.  Borrower shall cease to be
Solvent or shall suffer the appointment of a receiver, trustee, custodian or
similar fiduciary, or shall make an assignment for the benefit of creditors, or
any petition for an order for relief shall be filed by or against Borrower under
the Bankruptcy Code (if against Borrower, the continuation of such proceeding
for more than 60 days), or Borrower shall make any offer of settlement,
extension or composition to its unsecured creditors generally.
 
10.1.11         Business Disruption:  Condemnation.  There shall occur a
cessation of a substantial part of the business of Borrower or any Subsidiary of
Borrower for a period which significantly affects Borrower’s capacity to
continue its business, on a profitable basis; or Borrower or any Subsidiary of
Borrower shall suffer the loss or revocation of any license or permit now held
or hereafter acquired by Borrower which is necessary to the continued or lawful
operation of its business; or Borrower shall be enjoined, restrained or in any
way prevented by court, governmental or administrative order from conducting all
or any material part of its business affairs; or any material lease or agreement
pursuant to which Borrower leases, uses or occupies any Property shall be
canceled or terminated prior to the expiration of its stated term; or any
material part of the Collateral shall be taken through condemnation or the value
of such Property shall be impaired through condemnation, where, in each case,
such event is reasonably expected to have a material adverse effect on
Borrower’s business, assets or prospects.
 
10.1.12       Change of Ownership and Liens on Stock.  Guarantor shall cease, on
a collective basis, to own and control, beneficially and of record, all of the
issued and outstanding capital Stock of Borrower.  A Change of Control shall
occur with respect to Guarantor.
 
10.1.13       ERISA.  A Reportable Event shall occur which Agent, in its sole
discretion, shall determine in good faith constitutes grounds for the
termination by the Pension Benefit Guaranty Corporation of any Plan or for the
appointment by the appropriate United States district court of a trustee for any
Plan, or if any Plan shall be terminated or any such trustee shall be requested
or appointed, or if Borrower or any Subsidiary of Borrower is in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan resulting from Borrower’s or such Subsidiary’s complete or
partial withdrawal from such Plan.

 
33

--------------------------------------------------------------------------------

 

10.1.14       Challenge to Agreement.  Borrower, any Subsidiary of Borrower, or
any Affiliate of any of them, shall challenge or contest in any action, suit or
proceeding the validity or enforceability of this Agreement, or any of the other
Loan Documents, the legality or enforceability of any of the Obligations or the
perfection or priority of any Lien granted to Lender.
 
10.1.15       Judgments.  Any money judgments, writ of attachment or similar
processes are issued or rendered against Borrower or any Subsidiary of Borrower
or any of their respective Property in an amount of $500,000 or more for any
single judgment, attachment or process or $1,000,000 or more for all such
judgments, attachments or processes in the aggregate, in each case in excess of
any applicable insurance with respect to which the insurer has admitted
liability and which judgment, attachment or process is not stayed, released or
discharged within 30 days.  Any non-money judgment (or any non-monetary portion
of a judgment) shall be issued or rendered against Borrower and such judgment is
reasonably expected to have a material adverse effect on Borrower’s business,
assets or prospects and such judgment is not stayed, released or discharged
within 30 days.
 
10.2         Acceleration of the Obligations.  Upon the occurrence of an Event
of Default and during the continuance thereof, Agent may and shall, at the
request of Required Lenders, (i) without notice, terminate this facility with
respect to further Revolving Credit Loans and Letters of Credit and LC
Guaranties, whereupon no Revolving Credit Loans may be made hereunder and no
Letters of Credit or LC Guaranties may be issued hereunder, and/or (ii) with
notice, declare all Obligations to be forthwith due and payable, whereupon all
Obligations shall become and be due and payable, without presentment, demand,
protest or further notice of any kind, all of which are expressly waived by
Borrowers; provided, however, that upon the occurrence of an Event of Default
specified in Section 10.1.10 hereof, the Obligations shall become due and
payable without declaration, notice or demand by Agent.
 
Agent shall take such action with respect to any Default or Event of Default as
shall be directed by the Required Lenders; provided that, unless and until Agent
shall have received such directions, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable and in the best interests
of Agent and Lenders taken as a whole, including any action (or the failure to
act) pursuant to the Loan Documents.
 
10.3         Other Remedies.  Upon and after the occurrence of an Event of
Default, Agent and/or Lenders shall have and may exercise from time to time the
following rights and remedies:
 
10.3.1         All of the rights and remedies of a secured party under the Code
or under other applicable law, and all other legal and equitable rights to which
Agent or Lenders may be entitled, all of which rights and remedies shall be
cumulative and shall be in addition to any other rights or remedies contained in
this Agreement or any of the other Loan Documents, and none of which shall be
exclusive.
 
10.3.2         The right to take immediate possession of the Collateral, and to
(i) require Borrower to assemble the Collateral, at Borrower’s expense, and make
it available to Agent at a place designated by Agent which is reasonably
convenient to both parties, and (ii) enter any premises where any of the
Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of Borrower, Borrower
agrees not to charge Agent for storage thereof).

 
34

--------------------------------------------------------------------------------

 
 
10.3.3         The right to sell or otherwise dispose of all or any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable.  Borrower agrees that 10 days written notice to Borrower of
any public or private sale or other disposition of Collateral shall be
reasonable notice thereof, and such sale shall be at such locations as Agent may
designate in said notice.  Agent shall have the right to conduct such sales on
Borrower’s premises, without charge therefor, and such sales may be adjourned
from time to time in accordance with applicable law.  Agent shall have the right
to sell, lease or otherwise dispose of the Collateral, or any part thereof, for
cash, credit or any combination thereof, and Agent and Lenders may purchase all
or any part of the Collateral at public or, if permitted by law, private sale
and, in lieu of actual payment of such purchase price, may set off the amount of
such price against the Obligations.  The proceeds realized from the sale of any
Collateral may be applied, after allowing 2 Business Days for collection, first
to the costs, expenses and attorneys’ fees incurred by Agent in collecting the
Obligations, in enforcing the rights of Agent under the Loan Documents and in
collecting, retaking, completing, protecting, removing, storing, advertising for
sale, selling and delivering any Collateral, second to the interest due upon any
of the Obligations; and third, to the principal of the Obligations.  If any
deficiency shall arise, Borrower shall remain liable to Agent and Lenders
therefor.
 
10.3.4         Agent is hereby granted a license or other right to use, without
charge, Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, or any Property of a
similar nature, as it pertains to the Collateral, in advertising for sale and
selling any Collateral and Borrower’s rights under all licenses and all
franchise agreements shall inure to Agent’s and Lenders’ benefit.
 
10.3.5         Agent or Required Lenders may, at its or their option, require
Borrower to deposit with Agent funds equal to the LC Amount and, if Borrower
fails to promptly make such deposit, Lenders may advance such amount as a
Revolving Credit Loan (whether or not an Overadvance is created thereby).  Each
such Revolving Credit Loan shall be secured by all of the Collateral and shall
bear interest and be payable at the same rate and in the same manner as Base
Rate Revolving Credit Portions.  Any such deposit or advance shall be held by
Agent as a reserve to fund future payments on such LC Guaranties and future
drawings against such Letters of Credit.  At such time as all LC Guaranties have
been paid or terminated and all Letters of Credit have been drawn upon or
expired any amounts remaining in such reserve shall be applied against any
outstanding Obligations, or, if all Obligations have been indefeasibly paid in
full, returned to Borrowers.

 
35

--------------------------------------------------------------------------------

 
 
10.4         Remedies Cumulative; No Waiver.  All covenants, conditions,
provisions, warranties, guaranties, indemnities, and other undertakings of
Borrower contained in this Agreement and the other Loan Documents, or in any
document referred to herein or contained in any agreement supplementary hereto
or in any schedule given to Agent or any Lenders or contained in any other
agreement between Agent and/or Lenders and Borrower, heretofore, concurrently,
or hereafter entered into, shall be deemed cumulative to and not in derogation
or substitution of any of the terms, covenants, conditions, or agreements of
Borrower herein contained.  The failure or delay of Agent or Lenders to require
strict performance by Borrower of any provision of this Agreement or to exercise
or enforce any rights, Liens, powers, or remedies hereunder or under any of the
aforesaid agreements or other documents or security or Collateral shall not
operate as a waiver of such performance, Liens, rights, powers and remedies, but
all such requirements, Liens, rights, powers, and remedies shall continue in
full force and effect until all Loans and all other Obligations owing or to
become owing from Borrower to Agent and/or Lenders shall have been fully
satisfied.  None of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in this Agreement or any of the other Loan
Documents and no Event of Default by Borrower under this Agreement or any other
Loan Documents shall be deemed to have been suspended or waived by Agent or
Lenders, unless such suspension or waiver is by an instrument in writing
specifying such suspension or waiver and is signed by a duly authorized
representative of Agent, Lenders or Required Lenders (as applicable) and
directed to Borrower.
 
11.          AGENT
 
11.1         Power of Attorney; Authorization and Action.  Each Lender hereby
appoints and authorizes Agent to take such action on its behalf and to exercise
such powers under this Agreement, and the other Loan Documents as are delegated
to Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Notes), Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lenders; provided,  however, that Agent shall not be
required to take any action which exposes Agent to personal liability or which
is contrary to this Agreement or the other Loan Documents or applicable
law.  Agent agrees to give each Lender promptly a copy of each notice given to
it by Borrower pursuant to the terms of this Agreement and the other Loan
Documents.

 
36

--------------------------------------------------------------------------------

 
11.2         Agent’s Reliance, Etc.  Neither Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing,
Agent:  (i) may treat the payee of any Note as the holder thereof until Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to Agent; (ii) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representations to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty beyond Agent’s customary practices to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of Borrowers or to inspect the
property (including the books and records) of Borrowers; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by facsimile, telegram, cable or
telex) believed in good faith by it to be genuine and signed or sent by the
proper party or parties.
 
11.3         Bank of America and Affiliates.  With respect to its commitment
hereunder to make Revolving Credit Loans and to issue or procure Letters of
Credit and LC Guaranties, Bank of America shall have the same rights and powers
under this Agreement and the other Loan Documents as any other Lender and may
exercise the same as though it were not Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Bank of America
in its individual capacity.  Bank of America and its Affiliates may lend money
to, and generally engage in any kind of business with, Borrowers, any of their
Subsidiaries and any Person who may do business with or own securities of any
Borrower or any such Subsidiary, all as if Bank of America were not Agent and
without any duty to account therefor to Lenders.
 
11.4         Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements referred to in Section 7.1.10 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
 
11.5         Indemnification.  Lenders agree to indemnify Agent (to the extent
not reimbursed by Borrowers), ratably according to the respective principal
amounts of the Notes then held by each of them, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by Agent under this Agreement, provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross negligence or willful misconduct.  Without limitation of the
foregoing, each Lender agrees to reimburse Agent promptly upon demand for its
ratable shares of any out-of-pocket expenses (including reasonable counsel fees)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by Borrower.
 
37

--------------------------------------------------------------------------------


 
11.6         Successor Agent.  Agent may resign at any time by giving written
notice thereof to Lenders and Borrower.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Agent which shall be
reasonably acceptable to Borrower.  If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank or financial institution organized under the laws of
the United States of America or of any state thereof and having a combined
capital and surplus of at least Five Hundred Million Dollars ($500,000,000) and
which shall be reasonably acceptable to Borrower.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.
 
12.           MISCELLANEOUS
 
12.1         Power of Attorney.
 
Borrower hereby irrevocably designates, makes, constitutes and appoints Agent
(and all Persons designated by Agent) as Borrower’s true and lawful attorney
(and agent-in-fact) and Agent, or Agent’s agent, may, without notice to Borrower
and in Borrower’s or Agent’s name, but at the cost and expense of Borrower:
 
12.1.1                  At such time or times after the occurrence and during
the continuance of a Default or an Event of Default as Agent or said agent, in
its sole discretion, may determine, endorse any Borrower’s name on any checks,
notes, acceptances, drafts, money orders or any other evidence of payment or
proceeds of the Collateral which come into the possession of Agent or under
Agent’s control.
 
12.1.2                  At such time or times upon or after the occurrence and
during the continuance of an Event of Default as Agent or its agent in its sole
discretion may determine:  (i) demand payment of the Accounts from the Account
Debtors, enforce payment of the Accounts by legal proceedings or otherwise, and
generally exercise all of Borrower’s rights and remedies with respect to the
collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral, each in a commercially
reasonable manner under the circumstances; (iii) sell or assign any of the
Accounts and other Collateral upon such terms, for such amounts and at such time
or times as Agent deems advisable; (iv) take control, in any manner, of any item
of payment or proceeds relating to any Collateral; (v) prepare, file and sign
Borrower’s name to a proof of claim in bankruptcy or similar document against
any Account Debtor or to any notice of lien, assignment or satisfaction of lien
or similar document in connection with any of the Collateral; (vi) receive, open
and dispose of all mail addressed to Borrower and notify postal authorities to
change the address for delivery thereof to such address as Agent may designate;
(vii) endorse the name of Borrower upon any of the items of payment or proceeds
relating to any Collateral and deposit the same to the account of Agent on
account of the Obligations; (viii) endorse the name of Borrower upon any chattel
paper, document, instrument, invoice, freight bill, bill of lading or similar
document or agreement relating to the Accounts, Inventory and any other
Collateral; (ix) use Borrower’s stationery and sign the name of Borrower to
verifications of the Accounts and notices thereof to Account Debtors; (x) use
the information recorded on or contained in any data processing equipment and
computer hardware and software relating to the Accounts, Inventory, Equipment
and any other Collateral; (xi) make and adjust claims under policies of
insurance; and (xii) do all other acts and things necessary, in Agent’s
determination, to fulfill Borrower’s obligations under this Agreement.

 
38

--------------------------------------------------------------------------------

 

The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.
 
12.2         Indemnity.  Borrower hereby agrees to indemnify Agent and Lenders
and hold Agent and Lenders harmless from and against any liability, loss,
damage, suit, action or proceeding ever suffered or incurred by Agent and
Lenders (including reasonable attorneys fees and legal expenses) as the result
of Borrower’s failure to observe, perform or discharge Borrower’s duties
hereunder.  In addition, Borrower shall defend Agent and Lenders against and
save it harmless from all claims of any Person with respect to the Collateral
(except those resulting from the negligence or intentional misconduct of Agent
or any Lender).  Without limiting the generality of the foregoing, these
indemnities shall extend to any claims asserted against Agent or any Lender by
any Person under any Environmental Laws or similar laws by reason of any
Borrower’s or any other Person’s failure to comply with laws applicable to solid
or hazardous waste materials or other toxic substances.  Notwithstanding any
contrary provision in this Agreement, the obligation of Borrower under this
Section 12.2 shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
12.3         Modification of Agreement; Sale of Interest.
 
(A)           The Loan Documents constitute the complete agreement between the
parties with respect to the subject matter hereof and may not be modified,
altered or amended except by an agreement in writing signed by Borrowers,
Required Lenders or all Lenders as required by the terms hereof, and, if
required by the terms hereof, Agent.  Borrower may not sell, assign or transfer
any of the Loan Documents or any portion thereof, including without limitation,
Borrower’s rights, title, interests, remedies, powers and duties hereunder or
thereunder.  Borrower hereby consents to Agent’s and any Lender’s sale of
participation, assignment, transfer or other disposition in accordance with the
terms hereof, at any time or times, of any of the Loan Documents or of any
portion thereof or interest therein, including, without limitation, Agent’s and
any Lender’s rights, title, interests, remedies, powers or duties thereunder,
whether evidenced in writing or not; Borrower agrees that it will use
commercially reasonable efforts to assist and cooperate with Agent and any
Lender in any manner reasonably requested by Agent or such Lender to effect the
sale of participation in or assignment of any of the Loan Documents or of any
portion thereof or interest therein, including, without limitation, review of
appropriate disclosure documents or placement memoranda and executing
appropriate amendments to the signature pages hereto to reflect the addition of
any Lender and such Lender’s respective commitments.  In addition, Borrower will
make its management available to meet with potential Lenders or Participating
Lenders from time to time as reasonably requested by Agent.  The foregoing
notwithstanding, except with respect to sales, assignments or transfers to
Affiliates under common control pursuant to which the selling, assigning or
transferring Lender retains its voting rights, no Lender shall sell
participation or assign, transfer or otherwise dispose of any of the Loan
Documents or any portion thereof or interest therein, without the prior written
consent of Agent, which consent shall be unreasonably withheld or delayed.

 
39

--------------------------------------------------------------------------------

 

(B)           In respect to any assignment by a Lender of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Loan Commitment, the Revolving Credit Loans owed to it
and the Revolving Credit Note held by it) (i) each such assignment shall be of a
uniform, and not a varying, percentage of all rights and obligations,
(ii) except in the case of an assignment of all of a Lender’s rights and
obligations under this Agreement, (A) the aggregate amount of the Revolving Loan
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000, and in
integral multiples of $1,000,000 thereafter, or such lesser amount as to which
Borrowers and Agent may consent to and (B) after giving effect to each such
assignment, the amount of the Revolving Loan Commitment of the assigning Lender
shall in no event be less than $5,000,000, (iii) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance, an
Assignment and Acceptance in the form of Exhibit 12.3(B) hereto (an “Assignment
and Acceptance”), together with any Revolving Credit Note subject to such
assignment and a processing and recordation fee of $3,500, and (iv) any Lender
may without the consent of Borrowers or the Agent, and without paying any fee,
assign to any Affiliate of such Lender that is a bank or financial institution
all of its rights and obligations under this Agreement.  The foregoing
notwithstanding, no Person may become a Lender or a Participating Lender
hereunder, unless such Person is a financial institution having stockholders’
equity (or the equivalent) of at least One Hundred Million Dollars
($100,000,000).  Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in such Assignment and Acceptance (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).  If, pursuant to this
Section 12.3, any interest in this Agreement or any Revolving Credit Loan,
Letter of Credit or LC Guaranty is transferred to any transferee which is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the transferor Lender shall cause such transferee (other than any
Participating Lender), and shall cause any Participating Lender, concurrently
with the effectiveness of such transfer, (a) to represent to the transferor
Lender (for the benefit of the transferor Lender, Agent, and Borrower) that
under applicable law and treaties no Taxes will be required to be withheld by
Agent, Borrower or the transferor Lender with respect to any payments to be made
to such transferee in respect of the Revolving Credit Loans, Letters of Credit
or LC Guaranties, (b) to furnish to the transferor Lender, Agent and Borrower
either U.S.  Internal Revenue Service Form 4224 or U.S.  Internal Revenue
Service Form 1001 (wherein such transferee claims entitlement to complete
exemption form U.S.  federal withholding tax on all interest payments
hereunder), and (c) to agree (for the benefit of the transferor Lender, Agent
and Borrower) to provide the transferor Lender, Agent and Borrower a new Form
4224 or Form 1001 upon the obsolescence of any previously delivered form and
comparable statements in accordance with applicable U.S.  laws and regulations
and amendments duly executed and completed by such transferee, and to comply
from time to time with all applicable U.S.  laws and regulations with regard to
such withholding tax exemption.

 
40

--------------------------------------------------------------------------------

 

(C)           In the event any Lender assigns or otherwise transfers all or any
part of its Revolving Credit Note, any such Lender shall so notify Borrower and
Borrower shall, upon the request of such Lender, issue a new Revolving Credit
Note in exchange for the old Revolving Credit Note.
 
(D)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of Borrower (a
“Participating Lender”) participating interests in any Loans, the commitments of
that Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrower and the Agent shall continue to deal solely
and directly with the originating Lender in connection with the originating
Lender’s rights and obligations under this Agreement and the other Loan
Documents, and (iv) no Lender shall grant any participation under which the
Participating Lender shall have rights to approve any amendment to or waiver of
this Agreement or the Loan Documents, except to the extent such amendment or
waiver would:  (A) extend the final maturity date for payment of the Loans in
which such Participating Lender is participating; (B) reduce the interest rate
or the amount of principal or fees applicable to the Loans in which such
Participating Lender is participating; or (C) release all or substantially all
of the Collateral, except as expressly provided herein.  In those cases in which
an originating Lender grants rights to a Participating Lender to approve any
amendment to or waiver of this Agreement or the other Loan Documents respecting
the matters described in clauses (A) through (C) of the preceding sentence, the
relevant participation agreements shall provide for a voting mechanism whereby a
majority of the amount of such Lender’s portion of the Loans (irrespective of
whether held by such Lender or a Participating Lender) shall control the vote
for all of such Lender’s portion of the Loans.  In the case of any
participation, the Participating Lender shall not have any rights under this
Agreement or any of the other Loan Documents entered into in connection herewith
(the Participating Lender’s right against such Lender in respect of such
participation to be those set forth in the participation or other agreement
executed by such Lender and the Participating Lender relating thereto).  In no
event shall any Participating Lender grant a participation in its participation
interest in the Loans without the prior written consent of Agent, which approval
shall not be unreasonably withheld or delayed.  All amounts payable by the
Borrower hereunder shall be determined as if the originating Lender had not sold
any such participation, except that, if amounts outstanding under this Agreement
are due and unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participating Lender
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.

 
41

--------------------------------------------------------------------------------

 

(E)           Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board or U.S.  Treasury Regulation
31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge or
security interest in any manner permitted under applicable law.
 
(F)           No amendment or waiver of any provision of this Agreement or the
Notes or any other Loan Document, including, without limitation, nor consent to
any departure by Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however:  (a) that no amendment,
waiver or consent shall, unless in writing and signed by each Lender (other than
a Defaulting Lender with respect to clauses (v), (vi) and (vii)) affected
thereby do any of the following:  (i) increase the aggregate Revolving Loan
Commitments or subject any Lender to any additional obligations, (ii) reduce the
principal of, or decrease the rate of interest on, the Notes or other amount
payable hereunder other than those payable only to Bank of America in its
capacity as Agent which may be reduced by Bank of America unilaterally,
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Notes or other amounts payable hereunder, other than those payable only to
Bank of America in its capacity as Agent which may be postponed by Bank of
America unilaterally, (iv) reduce the aggregate unpaid principal amount of the
Notes, or the number of Lenders which shall be required for the Lenders or any
of them to take any action hereunder, (v) release or discharge any Person liable
for the performance of any obligations of Borrower hereunder or under any of the
Loan Documents except in accordance with the terms of such Loan Documents or as
otherwise permitted herein, (vi) increase the advance rates contained in the
definition of the Borrowing Base, (vii) to the extent Agent’s or Lenders’
consent is required by the terms hereof, release all or substantially all of the
Collateral or (viii) amend this Section 12.3; (b) that no amendment, waiver or
consent shall be effective unless in writing and signed by either Required
Lenders or all Lenders, as required by the terms hereof and, if such amendment,
waiver or consent affects Agent or its rights hereunder, Agent.
 
(G)           The foregoing notwithstanding, provided that no Event of Default
has occurred and is continuing, no Lender shall effect any transfer, assignment
or participation of its interests hereunder if the effect of any such transfer,
assignment or participation is to increase, in any material amount, Borrower’s
costs or obligations hereunder.
 
(H)           If a Lender (a) is a Defaulting Lender or (b) fails to give its
consent to any amendment, waiver or action for which consent of all Lenders was
required and Required Lenders consented, then, in addition to any other rights
and remedies that any Person may have, Agent may, by notice to such Lender
within 120 days after such event, require such Lender to assign all of its
rights and obligations under the Loan Documents to a replacement Lender
(acceptable to Borrower) specified by Agent, pursuant to appropriate Assignment
and Acceptance(s) and within 20 days after Agent’s notice.  Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute same.  Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

 
42

--------------------------------------------------------------------------------

 

12.4         Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
12.5         Successors and Assigns.  This Agreement, the Other Agreements and
the Security Documents shall be binding upon and inure to the benefit of the
successors and assigns of Borrower and Agent and Lenders permitted under
Section 12.3 hereof.
 
12.6         Cumulative Effect; Conflict of Terms.  The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement.  Except as otherwise provided in Section 3.2
hereof and except as otherwise provided in any of the other Loan Documents by
specific reference to the applicable provision of this Agreement, if any
provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.
 
12.7         Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the
same instrument.
 
12.8         Notice.  Except as otherwise provided herein, all notices, requests
and demands to or upon a party hereto, to be effective, shall be in writing and
shall be sent by certified or registered mail, return receipt requested, by
personal delivery against receipt, by overnight courier or by facsimile and,
unless otherwise expressly provided herein, shall be deemed to have been validly
served, given or delivered immediately when delivered against receipt, three
Business Days after deposit in the mail, postage prepaid, one Business Day after
delivery to an overnight courier or, in the case of facsimile notice, when sent,
addressed as follows:
 
(A)           If to Agent:
 
Bank of America, N.A.
135 South LaSalle Street, 4th Floor
Chicago, Illinois  60603
Attention:  Loan Administration Manager
Facsimile No.:  (312) 904-7190
 
With a copy to:
 
Vedder Price PC
222 North LaSalle Street
Suite 2600
Chicago, Illinois  60601
Attention:  John T. McEnroe
Facsimile No.:  (312) 609-5005

 
43

--------------------------------------------------------------------------------

 

(B)           If to Borrower:
 
HWC Wire & Cable Company
10201 N. Loop East
Houston, Texas  77029
Attention:  Nicol G. Graham
Telecopier No.:  (713) 609-2205
 
With a copy to:
 
Sidley Austin LLP
One South Dearborn
Chicago, Illinois  60603
Attention:  Nancy L. Kasko
Telecopier No.:  (312) 853-7036
 
(C)           If to any Lender, at its address indicated on the signature pages
hereof or in a notice to Borrower of an assignment of a Note,
 
or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.8; provided, however, that any notice,
request or demand to or upon Agent and/or Lender pursuant to Sections 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent and/or Lenders.
 
12.9         Credit Inquiries.  Borrower hereby authorizes and permits Agent to
respond to usual and customary credit inquiries from third parties concerning
such Borrower or any of its Subsidiaries.
 
12.10       Time of Essence.  Time is of the essence of this Agreement, the
Other Agreements and the Security Documents.
 
12.11       Entire Agreement.  This Agreement and the other Loan Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written.
 
12.12       Interpretation.  No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.

 
44

--------------------------------------------------------------------------------

 

12.13       Confidentiality.  Agent and each Lender shall hold all nonpublic
information obtained pursuant to the requirements of this Agreement (including,
without limitation, Borrower’s ownership structure) in accordance with Agent’s
and each Lenders’ customary procedures for handling confidential information of
this nature and in accordance with safe and sound banking practices and in any
event may make disclosures reasonably required by a prospective participant or
assignee in connection with the contemplated participation or assignment or as
required or requested by any governmental authority or representative thereof or
pursuant to legal process provided, however, that Agent or any Lender shall
require any potential participant or assignee to agree, in writing, to comply
with the provisions of this Section 12.13 prior to making any such disclosure to
any such potential assignee or participant.  Borrower acknowledges and agrees
that Agent may provide lending trade organizations information necessary and
customary for inclusion in league table measurements after the closing of the
transactions contemplated hereby.
 
12.14       GOVERNING LAW; CONSENT TO FORUM.  THIS AGREEMENT HAS BEEN
NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE DEEMED TO HAVE BEEN MADE IN
CHICAGO, ILLINOIS.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT IF
ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION OTHER THAN ILLINOIS,
THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE METHOD, MANNER AND PROCEDURE FOR
FORECLOSURE OF AGENT’S LIEN UPON SUCH COLLATERAL AND THE ENFORCEMENT OF AGENT’S
OR LENDERS’ OTHER REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE EXTENT THAT THE
LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT WITH THE LAWS OF
ILLINOIS.  AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND REGARDLESS
OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF BORROWER OR
AGENT OR LENDERS, BORROWER HEREBY CONSENTS AND AGREES THAT THE CIRCUIT COURT OF
COOK COUNTY, ILLINOIS, OR, AT AGENT’S OPTION, THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION, SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND
AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF
OR RELATED TO THIS AGREEMENT.  BORROWER EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE
U.S.  MAILS, PROPER POSTAGE PREPAID.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO AFFECT THE RIGHT OF AGENT OR LENDERS TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY AGENT OR
LENDERS OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY
ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION.

 
45

--------------------------------------------------------------------------------

 

12.15       WAIVERS BY BORROWER.  BORROWER WAIVES (i) THE RIGHT TO TRIAL BY JURY
(WHICH AGENT AND LENDERS HEREBY ALSO WAIVE) IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF THE LOAN DOCUMENTS,
THE OBLIGATIONS OR THE COLLATERAL; (ii) EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED FOR HEREIN, PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF PRESENTMENT,
PROTEST, DEFAULT, NON PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY AGENT
OR ANY LENDER ON WHICH BORROWER MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND
CONFIRMS WHATEVER LENDER MAY DO IN THIS REGARD; (iii) NOTICE PRIOR TO AGENT OR
ANY LENDER TAKING POSSESSION OR CONTROL OF THE COLLATERAL OR ANY BOND OR
SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING AGENT OR LENDERS
TO EXERCISE ANY OF AGENT’S OR LENDERS’ REMEDIES; (iv) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS; AND (v) NOTICE OF ACCEPTANCE
HEREOF.  BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE EACH MATERIAL
INDUCEMENT TO AGENT’S AND LENDERS’ ENTERING INTO THIS AGREEMENT AND THAT AGENT
AND LENDERS ARE RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH
BORROWER.  BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING
WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
12.16       Publicity.  Borrower hereby consents to Agent’s use of the name or
trade style of Borrower in any announcements or advertisements relating to the
completion of the transactions contemplated hereby and the role played by Agent
in providing financing to Borrower hereunder in such media and in such manner as
Agent, with the prior written consent of Borrower, deems appropriate.
 
12.17       No Novation.  Notwithstanding anything to the contrary contained
herein, this Agreement is not intended to and does not serve to effect a
novation of the Obligations.  Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the 2000 Loan
Agreement which is evidenced by the notes provided for therein and secured by
the Collateral.  Borrower acknowledges and confirms that the liens and security
interests granted pursuant to the Loan Documents secured the indebtedness,
liabilities and obligations of Borrower to Agent and Lenders under the 2000 Loan
Agreement and that the term “Obligations” as used in the Loan Documents (or any
other terms used therein to describe or refer to the indebtedness, liabilities
and obligations of Borrower to Agent and Lenders) includes, without limitation,
the indebtedness, liabilities and obligations of Borrower under the Notes to be
delivered hereunder, and under the 2000 Loan Agreement, as the same may be
further amended, modified, supplemented or restated from time to time.  The Loan
Documents and all agreements, instruments and documents executed or delivered in
connection with any of the foregoing shall each be deemed to be amended to the
extent necessary to give effect to the provisions of this
Agreement.  Cross-references in the Loan Documents to particular section numbers
in the 2000 Loan Agreement shall be deemed to be cross-references to the
corresponding sections, as applicable, to this Agreement.
 
(Signature Page Follows)

 
46

--------------------------------------------------------------------------------

 

(Signature Page to Second Amended and Restated
Loan and Security Agreement)


IN WITNESS WHEREOF, this Agreement has been duly executed in Chicago, Illinois,
on the day and year specified at the beginning of this Agreement.
 
BORROWER:
HWC WIRE & CABLE COMPANY
     
By:
/s/ Nicol G. Graham
 
Name:
    Title:  VP & CFO

 
GUARANTOR:
HOUSTON WIRE & CABLE COMPANY
     
By:
/s/ Charles A. Sorrentino  
Name:
    Title:  President & CEO


 
 

--------------------------------------------------------------------------------

 

(Signature Page to Second Amended and Restated
Loan and Security Agreement)
 

 
Accepted in Chicago, Illinois
   
AGENT AND LENDER:
BANK OF AMERICA, N.A.
     
By:
/s/ Steven J. Chalmers
 
Name:
    Title:  Vice President             Address:  
135 South LaSalle Street, 4th Floor
  Chicago, IL  60603  
Attention:  Loan Administration Manager
 
Telecopier No.:  312.904.7190
     
Revolving Loan Commitment:
 
$75,000,000



 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
GENERAL DEFINITIONS
 
When used in the Second Amended and Restated Loan and Security Agreement dated
as of September 21, 2009, by and among HWC Wire & Cable Company, the lender
signatories thereto (“Lenders”) and Bank of America, N.A. (“Bank of America”) as
agent for such Lenders (Bank of America, in such capacity “Agent”), the
following terms shall have the following meanings (terms defined in the singular
to have the same meaning when used in the plural and vice versa):
 
Account Debtor - any Person who is or may become obligated under or on account
of an Account.
 
Accounts - all accounts, contract rights, chattel paper, instruments and
documents, whether now owned or hereafter created or acquired by Borrower or in
which Borrower now has or hereafter acquires any interest.
 
Affiliate - a Person (other than a Subsidiary):  (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, a Person; (ii) which beneficially owns or holds 5%
or more of any class of the Voting Stock of a Person; or (iii) 5% or more of the
Voting Stock (or in the case of a Person which is not a corporation, 5% or more
of the equity interest) of which is beneficially owned or held by a Person or a
Subsidiary of a Person.
 
Agreement – the Second Amended and Restated Loan and Security Agreement referred
to in the first sentence of this Appendix A, all Exhibits thereto and this
Appendix A.
 
ALTA Survey - a survey prepared in accordance with the standards adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1986, known as the “Minimum Standard Detail Requirements of Land
Title Surveys”.  The ALTA Survey shall be in sufficient form to satisfy the
requirements of Chicago Title Insurance Company to provide extended coverage
over survey defects and shall also show the location of all easements,
utilities, and covenants of record, dimensions of all improvements,
encroachments from any adjoining property, and certify as to the location of any
flood plain area affecting the subject real estate.  The ALTA Survey shall
contain the following certification:  “To HWC Wire & Cable Company, Bank of
America, N.A., as agent, and Chicago Title Insurance Company.  This is to
certify that this map of plat and the survey on which it is based were made in
accordance with the “Minimum Standard Detail Requirements for Land Title
Surveys” jointly established and adopted by ALTA and ACSM in 1986.  (signed
(SEAL) License No. __________”.)
 
Applicable Margin – from the Closing Date to, but not including, the first
Adjustment Date (as hereinafter defined) the percentages set forth below with
respect to the Base Rate Revolving Credit Portion, the LIBOR Revolving Credit
Portion and the Unused Line Fee:
 
Base Rate Revolving Credit Portion
    0 %
LIBOR Revolving Credit Portion
    1.25 %
Unused Line Fee
    0.20 %

 
Appendix A
Page 1
 
 

--------------------------------------------------------------------------------

 


The percentages set forth above will be adjusted on the first day of the month
following delivery by Borrower to Agent of the financial statements required to
be delivered pursuant to subsection 8.1.3(ii) of the Agreement for each December
31, March 31, June 30 and September 30 during the Term, commencing with the
month ending September 30, 2009 (each such date an “Adjustment Date”), effective
prospectively, by reference to the applicable “Financial Measurement” (as
defined below) for the four quarters most recently ending in accordance with the
following:
 
Financial
Measurement
 
Base Rate
Revolving Credit
Portion
   
LIBOR
Revolving Credit
Portion
   
Unused Line Fee
                     
< 0.75 to 1
    0 %     1.25 %     0.20 %
> 0.75 to 1, but < 1.50 to 1
    0 %     1.50 %     0.25 %
> 1.50 to 1
    0 %     1.75 %     0.30 %



provided that, (i) if Borrower’s audited financial statements for any fiscal
year delivered pursuant to subsection 8.1.3(i) of the Agreement reflect a
Financial Measurement that yields a higher Applicable Margin than that yielded
by the financial statements previously delivered pursuant to
subsection 8.1.3(ii) of the Agreement for such fiscal year, the Applicable
Margin shall be readjusted retroactively for the period that was incorrectly
calculated and (ii) if Borrower fails to deliver the financial statements
required to be delivered pursuant to subsection 8.1.3(i) or subsection 8.1.3(ii)
of the Agreement on or before the due date thereof, the interest rate shall
automatically adjust to the highest interest rate set forth above, effective
prospectively from such due date until that date on which such financial
statements are so delivered to Agent.  For purposes hereof, “Financial
Measurement” shall mean the Debt to EBITDA Ratio.
 
Availability - the amount of money which Borrower is entitled to borrow from
time to time as Revolving Credit Loans, such amount being the difference derived
when the sum of the principal amount of Revolving Credit Loans then outstanding
(including any amounts which Lender may have paid for the account of Borrower
pursuant to any of the Loan Documents and which have not been reimbursed by
Borrower) is subtracted from the Borrowing Base.  If the amount outstanding is
equal to or greater than the Borrowing Base, Availability is 0.
 
Bank – Bank of America, N.A.
 
Base Rate – the rate of interest announced or quoted by Bank from time to time
as its prime rate for commercial loans, whether or not such rate is the lowest
rate charged by Bank to its most preferred borrowers; and, if such prime rate
for commercial loans is discontinued by Bank as a standard, a comparable
reference rate designated by Bank as a substitute therefor shall be the Base
Rate.
 
Base Rate Revolving Credit Portion - that portion of the Revolving Credit Loans
not subject to a LIBOR Option.
 
Appendix A
Page 2

 
 

--------------------------------------------------------------------------------

 

Board - the Board of Governors of the Federal Reserve System of the United
States.
 
Borrowing Base – as at any date of determination thereof, an amount equal to the
lesser of:
 
(i)           the Maximum Revolving Loan at such date; or
 
(ii)           an amount equal to:
 
(a)           up to eighty-five percent (85%) of the net amount of Eligible
Accounts outstanding at such date;
 
PLUS
 
(b)           the lesser of (A) sixty-five percent (65%) of the Value of
Eligible Inventory; or (B) eighty-five percent (85%) of the NOLV Percentage of
the Value of Eligible Inventory;
 
MINUS (subtract from the lesser of (i) or (ii) above)
 
(iii)           an amount equal to the sum of (A) any amount which Agent
reasonably expects it may be obligated to pay in the future for the account of
Borrower, plus (B) the amount of any reserve established by Agent pursuant to
Section 1.1.1, plus (C) the LC Amount.
 
For purposes hereof, the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less, to the extent not already
deducted in the calculation of Eligible Accounts, any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time.  Further, the value of Eligible Inventory shall be
adjusted as of each date of calculation to reflect decreases in the Comex market
price of copper as reported on the London Metals Exchange, but only to the
extent that such decrease would result in a value less than current book value.
 
Business Day - (i) when used with respect to the LIBOR Option, shall mean a day
one which dealings may be effected in deposits of United States dollars in the
London interbank foreign currency deposits market and on which the Agent is
conducting business and on which banks may conduct business in London, England,
Chicago, Illinois, and New York, New York and (ii) when used with respect to the
other provisions of this Agreement, shall mean any day that is not a Saturday, a
Sunday or a day on which banks are required or permitted to be closed either in
the State of Illinois or in the State of Wisconsin.
 
Capital Expenditures - expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations.
 
Appendix A
Page 3

 
 

--------------------------------------------------------------------------------

 

Capitalized Lease Obligation - any Indebtedness represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.
 
Change of Control - an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than any such “person” or “group” existing
as of the Closing Date, becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, provided that a person shall be deemed
to have “beneficial ownership” of all Securities that such person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of forty percent (40%) or more of the
combined voting power of Guarantor’s outstanding Securities ordinarily having
the right to vote at an election of directors; or
 
(b)           the majority of the board of directors (or comparable governing
body) of Guarantor fails to consist of Continuing Directors or other substitutes
therefor acceptable to Agent.
 
Closing Date - the date on which all of the conditions precedent in Section 9 of
the Agreement are satisfied and the initial Loans are made.
 
Code - the Uniform Commercial Code as adopted and in force in the State of
Illinois, as from time to time in effect.
 
Collateral - all of the Property and interests in Property described in
Section 5 of the Agreement, and all other Property and interests in Property
that now or hereafter secure the payment and performance of any of the
Obligations.
 
Commitment Termination Date - the earliest of:  (i) September 21, 2013; (ii) the
date of termination of the commitment to make further Revolving Credit Loans and
pursuant to Section 4.2.1 or 4.2.2 hereof; and (iii) the date of termination of
the commitment to make further Revolving Credit Loans pursuant to Section 10.2
hereof.
 
Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
 
Continuing Director – with respect to any Person as of any date of
determination, any member of the board of directors of such Person, who (a) was
a member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.
 
Default Rate - as defined in Section 2.1.2 of the Agreement.
 
Appendix A
Page 4

 
 

--------------------------------------------------------------------------------

 

Defaulting Lender – any Lender that (a) fails to make any payment or provide
funds to Agent or Borrower as required hereunder or fails to perform its
obligations under any Loan Document, and such failure is not cured within one
Business Day, or (b) is the subject of any Insolvency Proceeding.
 
Distribution - in respect of any corporation means and includes:  (i) the
payment of any dividends or other distributions on capital stock of the
corporation (except distributions in such stock) and (ii) the redemption or
acquisition of Securities unless made contemporaneously from the net proceeds of
the sale of Securities.
 
Dominion Account - a special account of Agent for its benefit and the ratable
benefit of Lenders established by Borrower pursuant to the Agreement at a bank
selected by Borrower, but acceptable to Agent in its reasonable discretion, and
over which Agent shall have sole and exclusive access and control for withdrawal
purposes.
 
Eligible Account - an Account arising in the ordinary course of Borrower’s
business from the sale of goods or rendition of services which Agent, in its
reasonable credit judgment, deems to be an Eligible Account.  Without limiting
the generality of the foregoing, no Account shall be an Eligible Account if:
 
(i)              it arises out of a sale made by Borrower to a Subsidiary or an
Affiliate of Borrower or to a Person controlled by an Affiliate of Borrower; or
 
(ii)             it is due or unpaid more than 90 days after the original
invoice date; or
 
(iii)            25% or more of the Accounts from the Account Debtor are not
deemed Eligible Accounts hereunder; or
 
(iv)           the total unpaid Accounts of the Account Debtor exceed 20% of the
net amount of all Eligible Accounts, to the extent of such excess; or
 
(v)            any covenant, representation or warranty contained in the
Agreement with respect to such Account has been breached; or
 
(vi)           the Account Debtor is also Borrower’s creditor or supplier, or
the Account Debtor has disputed liability with respect to such Account (to the
extent of such dispute), or the Account Debtor has made any claim with respect
to any other Account due from such Account Debtor to Borrower (to the extent of
such claim), or the Account is subject to a debit memo or a volume rebate (to
the extent of such volume rebate or debit memo) or the Account otherwise is or
is reasonably expected to become subject to any right of setoff by the Account
Debtor; or
 
(vii)           the Account Debtor has commenced a voluntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or made an
assignment for the benefit of creditors, or a decree or order for relief has
been entered by a court having jurisdiction in the premises in respect of the
Account Debtor in an involuntary case under the federal bankruptcy laws, as now
constituted or hereafter amended, or any other petition or other application for
relief under the federal bankruptcy laws has been filed against the Account
Debtor, or if the Account Debtor has failed, suspended business, ceased to be
Solvent, or consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs; or
 
Appendix A
Page 5
 
 

--------------------------------------------------------------------------------

 

(viii)         it arises from a sale to an Account Debtor outside the United
States, unless the sale is on letter of credit, guaranty or acceptance terms in
each case acceptable to Agent in its sole discretion; or
 
(ix)            it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment or any other
repurchase or return basis; or
 
(x)             the Account Debtor is the United States of America or any
department, agency or instrumentality thereof, unless Borrower assigns its right
to payment of such Account to Agent, in a manner satisfactory to Agent so as to
comply with the Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq., as
amended); or
 
(xi)            the Account is subject to a Lien other than a Permitted Lien or
the Account is not at all times subject to Agent’s duly perfected, first
priority security interest; or
 
(xii)           the goods giving rise to such Account have not been delivered to
and accepted by the Account Debtor or the services giving rise to such Account
have not been performed by Borrower and accepted by the Account Debtor; or
 
(xiii)          the Account is evidenced by chattel paper or an instrument of
any kind, or has been reduced to judgment; or
 
(xiv)          Borrower has made any agreement with the Account Debtor for any
deduction therefrom, except for discounts or allowances which are made in the
ordinary course of business for prompt payment and which discounts or allowances
are reflected in the calculation of the face value of each invoice related to
such Account; or
 
(xv)           Borrower has made an agreement with the Account Debtor to extend
the time of payment thereof.
 
Eligible Inventory - such Inventory of Borrower (other than packaging materials,
reels, shipping containers and manufacturing supplies) which Agent, in its
reasonable credit judgment deems to be Eligible Inventory.  Without limiting the
generality of the foregoing, no Inventory shall be Eligible Inventory if:
 
(i)              it is not raw materials, work-in-process or finished goods that
is readily marketable;
 
(ii)             it is not in good, new and saleable condition;
 
(iii)            it is slow-moving, obsolete or unmerchantable;
 
Appendix A
Page 6

 
 

--------------------------------------------------------------------------------

 

(iv)            it does not meet all standards imposed by any governmental
agency or authority;
 
(v)             it does not conform in all respects to any covenants, warranties
and representations set forth in the Agreement;
 
(vi)           it is not at all times subject to Agent’s duly perfected, first
priority security interest and no other Lien except a Permitted Lien;
 
(vii)           it is not situated at a location in compliance with the
Agreement and is not in transit;
 
(viii)         it is defective Inventory;
 
(ix)            it is Inventory located off-site and in respect to which
Inventory Borrower has not obtained Lien releases and access waivers in form and
substance acceptable to Agent;
 
(x)              it is consigned Inventory;
 
(xi)            it represents inter-company profit; or
 
(xii)           it consists of Inventory of less than 100 foot lengths; or
 
(xiii)          it is packaging, reels or supplies.
 
Environmental Laws - all federal, state and local laws, rules, regulations,
ordinances, programs, permits, guidances, orders and consent decrees relating to
health, safety and environmental matters.
 
Equipment - all machinery, apparatus, equipment, fittings, furniture, fixtures,
motor vehicles and other tangible personal Property (other than Inventory) of
every kind and description used in Borrower’s operations or owned by Borrower or
in which Borrower has an interest, whether now owned or hereafter acquired by
Borrower and wherever located, and all parts, accessories and special tools and
all increases and accessions thereto and substitutions and replacements
therefor.
 
ERISA - the Employee Retirement Income Security Act of 1974, as amended, and all
rules and regulations from time to time promulgated thereunder.
 
Event of Default - as defined in Section 10.1 of the Agreement.
 
Exchange Act – the Securities and Exchange Act of 1934, as amended from time to
time.
 
Foreign Subsidiary – a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrower.
 
Appendix A
Page 7

--------------------------------------------------------------------------------


GAAP - generally accepted accounting principles in the United States of America
in effect from time to time.
 
General Intangibles - all general intangibles of Borrower, whether now owned or
hereafter created or acquired by Borrower, including, without limitation, all
choses in action, causes of action, corporate or other business records, deposit
accounts, inventions, designs, patents, patent applications, trademarks, trade
names, trade secrets, goodwill, copyrights, registrations, licenses, franchises,
customer lists, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to Borrower
to secure payment of any of the Accounts by an Account Debtor, all rights to
indemnification and all other intangible property of every kind and nature
(other than Accounts).
 
Guarantor – Houston Wire & Cable Company, a Delaware corporation.
 
Guaranty - the Amended and Restated Continuing Guaranty Agreement which is to be
executed by Guarantor in form and substance satisfactory to Agent.
 
Indebtedness - as applied to a Person means, without duplication
 
(i)           all items which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such Person as at the date as of which Indebtedness is to be determined,
including, without limitation, Capitalized Lease Obligations,
 
(ii)           all obligations of other Persons which such Person has
guaranteed,
 
(iii)           all reimbursement obligations in connection with letters of
credit or letter of credit guaranties issued for the account of such Person, and
 
(iv)           in the case of Borrower (without duplication), the Obligations.
 
Inventory - all of Borrower’s inventory, whether now owned or hereafter acquired
including, but not limited to, all goods intended for sale or lease by Borrower,
or for display or demonstration; all work in process; all raw materials and
other materials and supplies of every nature and description used or which might
be used in connection with the manufacture, printing, packing, shipping,
advertising, selling, leasing or furnishing of such goods or otherwise used or
consumed in Borrower’s business; and all documents evidencing and General
Intangibles relating to any of the foregoing, whether now owned or hereafter
acquired by Borrower.
 
Investment Property - all of Borrower’s investment property, whether now owned
or hereinafter acquired by Borrower, including, without limitation, all
securities (certificated or uncertificated), securities accounts, securities
entitlements, commodity accounts and contracts.
 
LC Amount - at any time, the aggregate undrawn face amount of all Letters of
Credit and LC Guaranties then outstanding.
 
Appendix A
Page 8
 
 

--------------------------------------------------------------------------------

 


LC Guaranty - any guaranty pursuant to which Agent or Lenders or any Affiliate
of Agent or Lenders shall guaranty the payment or performance by Borrower of its
reimbursement obligation under any letter of credit.
 
LC Percent - the Applicable Margin in respect to LIBOR Revolving Credit
Portions.
 
Legal Requirement - any requirement imposed upon any Lender or any Participating
Lender by any law of the United States of America or the United Kingdom or by
any regulation, order, interpretation, ruling or official directive (whether or
not having the force of law) of the Board, the Bank of England or any other
board, central bank or governmental or administrative agency, institution or
authority of the United States of America, the United Kingdom or any political
subdivision of either thereof.
 
Letter of Credit - any letter of credit issued by Agent or Bank for the account
of any Borrower.
 
LIBOR Interest Payment Date - with respect to any LIBOR Portion, the first day
of each calendar month during the applicable LIBOR Period.
 
LIBOR Option - the option granted pursuant to Section 2.3 of the Agreement to
have the interest on all or any portion of the principal amount of the Revolving
Credit Loans based on a LIBOR Rate.
 
LIBOR Period - any period of one month, two months, three months or six months
commencing on a Business Day, selected as provided in Section 2.3(i); provided,
however that no LIBOR Period shall extend beyond the last day of  the Original
Term, unless Borrower, Agent and Lenders have agreed to an extension of the
Original Term beyond the expiration of the LIBOR Period in question.  If any
LIBOR Period so selected shall end on a date that is not a Business Day, such
LIBOR Period shall instead end on the next preceding or succeeding Business Day
as determined by Agent in accordance with the then current banking practice in
London; provided, that Borrower shall not be required to pay double interest,
even though the preceding LIBOR Period ends and the new LIBOR Period begins on
the same day.  Each determination by Agent of the LIBOR Period shall, in the
absence of manifest error, be conclusive.
 
LIBOR Portion - a LIBOR Revolving Credit Portion.
 
LIBOR Rate - with respect to any LIBOR Portion for the related LIBOR Period, an
interest rate per annum (rounded upwards, if necessary, to the next higher 1/16
of 1% equal to the product of (i) the Base LIBOR Rate (as hereinafter defined)
multiplied by (ii) Statutory Reserves.  For purposes of this definition, the
term “Base LIBOR Rate” shall mean the rate (rounded to the next higher 1/16 of
1%) at which deposits of U.S.  dollars approximately equal in principal amount
to the LIBOR Portion specified in the applicable LIBOR Request are offered to
Agent by prime banks in the London interbank foreign currency deposits market at
approximately 11:00 a.m., London time, 2 Business Days prior to the commencement
of such LIBOR Period, for delivery on the first day of such LIBOR Period.  Each
determination by Bank of any LIBOR Rate shall, in the absence of manifest error,
be conclusive.
 
Appendix A
Page 9

 
 

--------------------------------------------------------------------------------

 

LIBOR Request - a notice in writing (or by telephone confirmed by telex,
telecopy or other facsimile transmission on the same day as the telephone
request) from Borrower, on behalf of all Borrowers, to Agent requesting that
interest on a portion of the Revolving Credit Loan be based on the LIBOR Rate,
specifying:  (i) the first day of the LIBOR Period; (ii) the length of the LIBOR
Period consistent with the definition of that term; and (iii) the dollar amount
of the LIBOR Revolving Credit Portion consistent with the definition of such
terms.
 
LIBOR Revolving Credit Portion - that portion of the Revolving Credit Loans
specified in a LIBOR Request (including any portion of Revolving Credit Loans
which is being borrowed by Borrower concurrently with such LIBOR Request) which
is not less than $1,000,000 and is an integral multiple of $100,000, which does
not exceed the outstanding balance of Revolving Credit Loans not already subject
to a LIBOR Option and, which, as of the date of the LIBOR Request specifying
such LIBOR Revolving Credit Portion, has met the conditions for basing interest
on the LIBOR Rate in Section 2.3 of the Agreement and the LIBOR Period of which
was commenced and not terminated.
 
Lien - any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract.  The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property.  For the purpose of the Agreement, Borrower shall be deemed
to be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.
 
Loan Account - the loan account established on the books of Agent pursuant to
Section 3.6 of the Agreement.
 
Loan Documents - the Agreement, the Other Agreements and the Security Documents.
 
Loans - all loans and advances of any kind made by Lender pursuant to the
Agreement.
 
Maximum Revolving Loan - Seventy-Five Million Dollars ($75,000,000).
 
Money Borrowed - means (i) Indebtedness arising from the lending of money by any
Person to Borrower; (ii) Indebtedness, whether or not in any such case arising
from the lending by any Person of money to Borrower, (A) which is represented by
notes payable or drafts accepted that evidence extensions of credit, (B) which
constitutes obligations evidenced by bonds, debentures, notes or similar
instruments, or (C) upon which interest charges are customarily paid (other than
accounts payable) or that was issued or assumed as full or partial payment for
Property; (iii) Indebtedness that constitutes a Capitalized Lease Obligation;
(iv) reimbursement obligations with respect to letters of credit or guaranties
of letters of credit and (v) Indebtedness of Borrower under any guaranty of
obligations that would constitute Indebtedness for Money Borrowed under clauses
(i) through (iii) hereof, if owed directly by Borrower.
 
Appendix A
Page 10 

 
 

--------------------------------------------------------------------------------

 

Mortgage - the mortgage executed by Borrower on or about the closing date of the
“1997 Loan Agreement” (as defined in the 2000 Agreement) in favor of Agent for
its ratable benefit and the benefit of Lender, and by which such Borrower shall
grant and convey to Agent for its benefit and the ratable benefit of Lenders, as
security for the Obligations, a Lien upon the such Borrower’s interest in the
real property located in Houston, Texas and commonly known as 10201 North Loop
East (10201 NLE), Houston, Texas, which mortgage shall be released on the
Closing Date.
 
Multiemployer Plan - has the meaning set forth in Section 4001(a)(3) of ERISA.
 
New Mortgages - as defined in Section 5.3 of the Agreement.
 
NOLV Percentage – the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrower’s Inventory performed by an appraiser and
on terms satisfactory to Agent.
 
Notes - collectively, the Revolving Credit Notes.
 
Notice of Revolving Credit Loan - as defined in Section 3.1.1 of the Agreement.
 
Obligations - all Loans and all other advances, debts, liabilities, obligations,
covenants and duties, together with all interest, fees and other charges
thereon, owing, arising, due or payable from Borrowers or any one of them to
Agent or any Lender of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether arising under the
Agreement, or any of the other Loan Documents, any interest rate protection
agreement, swaps or caps or otherwise whether direct or indirect (including
those acquired by assignment), absolute or contingent, primary or secondary, due
or to become due, now existing or hereafter arising and however acquired.
 
Original Term - as defined in Section 4.1 of the Agreement.
 
Other Agreements - any and all agreements, instruments and documents (other than
the Agreement and the Security Documents), heretofore, now or hereafter executed
by any Borrower, any Subsidiary of any Borrower or any other third party and
delivered to Agent and/or Lenders in respect of the transactions contemplated by
the Agreement.
 
Overadvance - as defined in Section 1.1.1(C) of the Agreement.
 
Participating Lender - each Person who shall be granted the right by any Lender
to participate in any of the Loans described in the Agreement and who shall have
entered into a participation agreement in form and substance satisfactory to
such Lender.
 
Appendix A
Page 11 

 
 

--------------------------------------------------------------------------------

 

Permitted Acquisition(s) - means any acquisition(s) by Borrower of all or
substantially all of the assets or outstanding capital stock or other ownership
interests of a Person, or an operating division of a Person or a merger of a
Person with Borrower, which in either case, constitutes a business unit so long
as each of the following conditions precedent (collectively, the “Acquisition
Conditions”) have been fulfilled to the satisfaction of Agent:  (i) no Default
or Event of Default shall have occurred and be continuing at the time of such
acquisition or would occur as a result thereof; (ii) the business unit being
acquired (the “Target”) is primarily located in the United States of America and
is in the same or related line of business as Borrower; (iii) immediately after
giving effect to any such Acquisition, Borrower shall be in compliance with
subsection 8.1.6; (iv) the Fixed Charge Coverage Ratio shall be greater than or
equal to 1.2 to 1 (x) for the twelve-month period immediately preceding the
making of such acquisition, and (y)  on a pro forma basis for the twelve-month
period following the making of such acquisition, after giving effect to the
making of such acquisition, such pro forma calculation to be demonstrated to
Agent and to be reasonably acceptable to Agent based on projections prepared
using reasonable assumptions by Borrower; (v) all conditions precedent to the
consummation of the transactions under such acquisition shall have been
satisfied in all material respects; and (vi) Agent shall have received a copy of
the purchase agreement with respect to such Permitted Acquisition, certified as
true and correct by Borrower and such other agreements, documents, and
instruments as Agent may reasonably request.
 
Permitted Liens - any Lien of a kind specified in Section 8.2.5 of the
Agreement.
 
Permitted Purchase Money Indebtedness - Purchase Money Indebtedness of Borrower
incurred after the date hereof which is secured by a Purchase Money Lien and
which, when aggregated with the principal amount of all other such Purchase
Money Indebtedness and Capitalized Lease Obligations of Borrower at the time
outstanding, does not exceed $1,500,000.  For the purposes of this definition,
the principal amount of any Purchase Money Indebtedness consisting of
capitalized leases shall be computed as a Capitalized Lease Obligation.
 
Person - an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.
 
Plan - an employee benefit plan now or hereafter maintained for employees of
Borrower that is covered by Title IV of ERISA.
 
Pledge Agreement - the Pledge Agreement executed by Guarantor on or about May
22, 2000 in favor of Agent (or its predecessor-in-interest) whereby Guarantor
granted to Agent for its benefit and the ratable benefit of Lenders, a first
priority security interest in all of the issued and outstanding shares of
capital stock of Borrower and all other assets of Guarantor to secure
Guarantor’s obligations and liabilities under the Guaranty.
 
Projections - Borrower’s forecasted (a) balance sheets, (b) profit and loss
statements, (c) cash flow statements, and (d) capitalization statements, all
prepared on a consistent basis with Borrower’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions.
 
Property - any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Purchase Money Indebtedness - means and includes (i) Indebtedness (other than
the Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Indebtedness (other than the Obligations) incurred at the
time of or within 10 days prior to or after the acquisition of any fixed assets
for the purpose of financing all or any part of the purchase price thereof, and
(iii) any renewals, extensions or refinancings thereof, but not any increases in
the principal amounts thereof outstanding at the time.
 
Appendix A
Page 12
 
 

--------------------------------------------------------------------------------

 

Purchase Money Lien - a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.
 
Rentals - as defined in Section 8.2.13 of the Agreement.
 
Reportable Event - any of the events set forth in Section 4043(b) of ERISA.
 
Required Lenders - as of any date, the Lenders with at least sixty-six and
two-thirds percent (66-2/3%) of the aggregate principal amount of the Revolving
Loan Commitments, if the Revolving Loan Commitments have terminated, Loans in
excess of sixty-six and two-thirds percent (66-2/3%) of all outstanding Loans;
provided that if any time there are two or fewer Lenders, Required Lenders shall
mean all Lenders.
 
Restricted Investment - any investment made in cash or by delivery of Property
to any Person, whether by acquisition of stock, Indebtedness or other obligation
or Security, or by loan, advance or capital contribution, or otherwise, or in
any Property except the following:
 
(i)           investments in one or more Subsidiaries of Borrower to the extent
existing on the Closing Date;
 
(ii)           Property to be used in the ordinary course of business;
 
(iii)           Current assets arising from the sale of goods and services in
the ordinary course of business of Borrower and its Subsidiaries;
 
(iv)           investments in direct obligations of the United States of
America, or any agency thereof or obligations guaranteed by the United States of
America, provided that such obligations mature within one year from the date of
acquisition thereof;
 
(v)           investments in certificates of deposit maturing within one year
from the date of acquisition issued by a bank or trust company organized under
the laws of the United States or any state thereof having capital surplus and
undivided profits aggregating at least $100,000,000;
 
(vi)           investments in commercial paper given the highest rating by a
national credit rating agency and maturing not more than 270 days from the date
of creation thereof; and
 
(vii)           investments in Permitted Acquisitions.
 
Revolving Credit Loans - a Loan made by Lenders as provided in Section 1.1.1 of
the Agreement.
 
Appendix A
Page 13
 
 

--------------------------------------------------------------------------------

 


Revolving Credit Loan Commitments - as defined in Section 1.1.1 of the
Agreement.
 
Revolving Credit Note - the Revolving Credit Note(s) to be executed by Borrowers
in favor of Lenders to evidence the Revolving Credit Loans, which shall be in
the form of Exhibit 1.1.1 attached hereto.
 
Revolving Credit Percentage - as defined in Section 1.1.1 of the Agreement.
 
Schedule of Accounts - as defined in Section 6.2.1 of the Agreement.
 
Security - shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.
 
Security Documents - the Mortgages, any New Mortgage, the Guaranty, the Pledge
Agreement and all other instruments and agreements now or at any time hereafter
securing the whole or any part of the Obligations.
 
Solvent - as to any Person, such Person (i) owns Property whose fair saleable
value on a going concern basis is greater than the amount required to pay all of
such Person’s Indebtedness (including contingent debts), (ii) is able to pay all
of its Indebtedness as such Indebtedness matures and (iii) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage.
 
Standby Letter of Credit - any Letter of Credit issued by Agent or Bank for the
account of Borrower which is not a Trade Letter of Credit.
 
Statutory Reserves - a fraction (expressed as a decimal), the numerator of which
is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including, without limitation, any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board for Eurocurrency Liabilities (as defined in Regulation
D of the Board or any successor thereto) as applicable to each outstanding LIBOR
Portion and the LIBOR Period applicable thereto.  Such reserve percentages shall
include, without limitation, those imposed under such Regulation D.  LIBOR
Portions shall be deemed to constitute Eurocurrency Liabilities and as such
shall be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to Bank or any Lender under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
Stock - all shares, options, warrants, interest, participations or other
equivalents (regardless of how designated) of or in a corporation or equivalent
entity, whether voting or nonvoting, including, without limitation, common
stock, preferred stock, or any other “equity security” (as  such term in defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Act of 1934, as
amended).
 
Subordinated Debt - Indebtedness of Borrower that is subordinated to the
Obligations in a manner satisfactory to Agent.
 
Appendix A
Page 14
 
 

--------------------------------------------------------------------------------

 


Subsidiary - any corporation of which a Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.
 
Tax - in relation to any LIBOR Portion and the applicable LIBOR Rate, any tax,
levy, impost, duty, deduction, withholding or charges of whatever nature
required by any Legal Requirement (i) to be paid by Agent or any Lender and/or
(ii) to be withheld or deducted from any payment otherwise required hereby to be
made by Borrowers to Agent or any Lender; provided, that the term “Tax” shall
not include any taxes imposed upon the net income of Agent or any Lender.
 
Total Credit Facility –Seventy-Five Million Dollars ($75,000,000).
 
Trade Letter of Credit - a Letter of Credit issued by Bank or Agent for the
account of a Borrower in connection with the purchase of Inventory by such
Borrower.
 
Value – (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on an average cost basis; and (b) for an Account, its
face amount, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could be claimed by the Account Debtor or any other Person.
 
Voting Stock - Securities of any class or classes of a corporation the holders
of which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).
 
Other Terms.  All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the Code to the extent the
same are used or defined therein.
 
Certain Matters of Construction.  The terms “herein”, “hereof” and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  All references to any of the Loan Documents shall include any and
all modifications thereto and any and all extensions or renewals thereof.
 
Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance with GAAP
consistently applied.  That certain terms or computations are explicitly
modified by the phrase “in accordance with GAAP” shall in no way be construed to
limit the foregoing.
 
Appendix A
Page 15
 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 
Exhibit 1.1.1
 
Form of Revolving Credit Note
Exhibit 2.4
 
Letter of Credit Charges
Exhibit 6.1.1
 
Borrower’s and each Subsidiary’s Business Locations
Exhibit 6.2.1
 
Form of Borrowing Base Certificate
Exhibit 7.1.1
 
Jurisdictions in which Borrower and each Subsidiary is Authorized to do Business
Exhibit 7.1.4
 
Capital Structure of Borrower
Exhibit 7.1.5
 
Legal Names
Exhibit 7.1.13
 
Surety Obligations
Exhibit 7.1.14
 
Tax Identification Numbers of Subsidiaries of Borrower
Exhibit7.1.16
 
Patents, Trademarks, Copyrights and Licenses
Exhibit 7.1.19
 
Contracts Restricting Borrower’s Right to Incur Debts
Exhibit 7.1.20
 
Litigation
Exhibit 7.1.22(a)
 
Capitalized Leases
Exhibit 7.1.22(b)
 
Operating Leases
Exhibit 7.1.23
 
Pension Plans
Exhibit 7.1.25
 
Labor Contracts
Exhibit 8.1.3
 
Compliance Certificate
Exhibit 8.2.4
 
Affiliate Transactions
Exhibit 8.2.5
 
Permitted Liens
Exhibit 8.3
 
Financial Covenants
Exhibit 9.1
 
Schedule of Documents
Exhibit 12.3(b)
  
Form of Assignment and Acceptance Agreement

 
List of Exhibits and Schedules
Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1.1
 
REVOLVING CREDIT NOTE
 
$_____________
Amended and Restated
as of ________, 2009
Chicago, Illinois



FOR VALUE RECEIVED, the undersigned, (hereinafter “Borrower”), hereby promises
to pay to the order of ____________________________, a ________________
corporation (“Lender”), or its registered assigns, at the principal office of
Bank of America, N.A., as agent for such Lender, or at such other place in the
United States of America as the holder of this Note may designate from time to
time in writing, in lawful money of the United States of America and in
immediately available funds, the principal amount of ________________
($_________), or such lesser principal amount as may be outstanding pursuant to
the Loan Agreement (as hereinafter defined) with respect to the Revolving Credit
Loan, together with interest on the unpaid principal amount of this Note
outstanding from time to time.
 
This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Second Amended and Restated Loan and Security
Agreement dated as of August __, 2009 by and among Borrower, the lender
signatories thereto (including Lender) and Bank of America, N.A., (“Bank of
America”), as agent for such Lenders (Bank of America, in such capacity “Agent”)
(hereinafter amended from time to time, the “Loan Agreement”), and is entitled
to the benefit and security of the Loan Agreement.  All of the terms, covenants
and conditions of the Loan Agreement and the Security Documents are hereby made
a part of this Note and are deemed incorporated herein in full.  All capitalized
terms herein, unless otherwise defined, unless otherwise specifically defined in
this Note, shall have the meanings ascribed to them in the Loan Agreement.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on the Commitment Termination Date, unless the term hereof is
extended in accordance with the Loan Agreement.  Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times as are specified in the Loan Agreement.
 
Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.
 
The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.
 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.
 
Exhibit 1.1.1
Page 1
 
 

--------------------------------------------------------------------------------

 

This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.
 
HWC WIRE &CABLE COMPANY
 
By:
 
Name:
 
Title:
 

 
Exhibit 1.1.1
Page 2
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.4
 
LETTER OF CREDIT CHARGES
 
FEE SCHEDULE - TRADE LETTERS OF CREDIT
 
Issuance
 
¼% flat (minimum $250.00)
     
Amendment
 
$85.00 - a maximum of six amendments per LC will be allowed.  An amendment to
increase and/or extend the LC will be treated as an issuance.
     
LC Fee
 
LC Percent - as defined in the Loan Agreement (for ratable benefit of Lenders)
     
Negotiation / Payment
 
¼% flat (minimum $150.00)
     
Acceptance / Deferred Payment
 
2.75% p.a.  (minimum $150.00)
     
Cancellation of Unused Credits
 
$100.00
     
Transfer / Assignment of LC
 
¼% flat (minimum $250.00)
     
Shipping Guaranty / Airway Release
 
$100.00
     
Wire Transfer
  
$35.00 per transfer



plus any and all out-of-pocket expenses such as courier, postage and telexes,
etc.
 
FEE SCHEDULE - STANDBY LETTERS OF CREDIT
 
Issuance
 
¼% flat (minimum $150.00)
     
Amendment
 
$150.00 inclusive of automatic renewal of LC
     
LC Fee
 
LC Percent - as defined in the Loan Agreement (for ratable benefit of Lenders)
     
Negotiation / Payment
 
¼% flat (minimum $150.00)
     
Transfer of LC
 
¼% flat (minimum $2000.00)
     
Wire Transfer
  
$35.00 per transfer



plus any and all out-of-pocket expenses such as courier, postage and telexes,
etc.
 
Exhibit 2.4
Page 1 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 6.1.1
 
BUSINESS LOCATIONS
 
1.           Borrower currently has the following business locations, and no
others:
 
Chief Executive Office: 10201 North Loop East, Houston, TX  77029
 
Other Locations:
 
14402 Carmenita Rd.
Norwalk, California 90650
 
6565 Exchequer Dr., Suite 130
Baton Rouge, LA 70809
     
3401 Cragmont Dr.
Tampa, FL 33619
 
4925 Sirona Dr., Suite 100
Charlotte, NC 28273
     
2453 Prospect Dr., Suite A
Aurora, IL 60502
 
100 Cheshire Court, Suite 100
Coatesville, PA 19320
     
6608 South 211th Street, Suite 108
Kent, WA 98032
  
255 Satellite Blvd N.E., Suite 150
Suwanee, GA 30024

 
2.           Borrower maintains its books and records relating to Accounts and
General Intangibles at: 10201 North Loop East, Houston, TX  77029
 
3.           Borrower has had no office, place of business or agent for process
located in any county other than as set forth above, except: N/A
 
4.           Each Subsidiary currently has the following business locations, and
no others:
 
Chief Executive Office:           N/A
 
Other Locations:
 
5.           Each Subsidiary maintains its books and records relating to
Accounts and General Intangibles at:        N/A
 
6.           Each Subsidiary has had no office, place of business or agent for
process located in any county other than as set forth above, except:  N/A
 
7.           The following bailees, warehouseman, similar parties and consignees
hold inventory of Borrower or one of its Subsidiaries:
 
Exhibit 6.1.1
Page 1

 
 

--------------------------------------------------------------------------------

 
 
Name and
Address of Party
 
Nature of
Relationship
 
Amount of
Inventory
 
Owner of
Inventory
Horizon Solutions LLC
 
Independent Sales Representative
 
$98,000
 
Borrower
             
* Mountain States Logistics, LLC
14501 East 35th Place, Aurora, CO  80011
 
3rd Party Logistics
 
$712,000
 
Borrower
             
* Cal Cargo, Inc.
2376 Davis Ave
Haywood, CA  94545
 
3rd Party Logistics
 
$574,000
 
Borrower



* Landlord’s lien waivers to be obtained.
 
Exhibit 6.1.1
Page 2
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 6.2.1
 
FORM OF BORROWING BASE CERTIFICATE
 
Bank of America
     
Borrowing Certificate
                       
Customer Name:
Houston Wire & Cable
Company
           
Assignment #:
             
Report Date:
                     
ACCOUNTS RECEIVABLE
 
HWC01
 
INVENTORY
   
HWC05
Date Covered:
     
Date Covered:
     
Collateral
     
Collateral
     
1.   Beginning Balance
     
1.   Beginning Balance
     
2.   Sales (+)
     
2.     Adjustments (+)
     
3.   Credit Memos (-)
     
3.     Adjustments (-)
     
4.   Adjustments (+)
     
4. Current Balance
     
5.   Adjustments (-)
     
5. Ineligibles
     
6.   Net Collections - Includes Non A/R Cash (-)
     
6. Eligible Collateral  (4-5)
   
0.00
7.   Discounts (-)
     
7. Eligible Inventory
@ 65%
 
0.00
8.   Non A/R Cash (+)
     
8. Less Reserve
   
0.00
9.   Unapplied Cash (-)
     
9. Qualified Inventory
   
0.00
10. Current Balance
 
0.00
         
11. Ineligible
             
12. Eligible Collateral (10-11)
 
0.00
         
13. Eligible A/R                  @ 85%
 
0.00
         
14. Less Reserve
 
0.00
         
15. Qualified Collateral
 
0.00
                         
Loan
             
17. Beginning Balance                      @
             
18. Cash (Checks/ACH) (-)
             
19. Cash (Wire) (-)
             
20. Adjustments (-/+) (circle one)
             

21. Advance (+)
             
22. Current Revolving LoanBalance @
 
0.00
             
 
         
Total Availability (#15 + #9)
 
0.00
                         
Total Credit Line $75.0MM
             
Qualified Availability
 
0.00
         
Less Total Revolving Loan Balance
 
0.00
         
Less Letters of Credit
 
0.00
                         
Remaining Availability
 
0.00
         

 
The foregoing information is delivered to Bank of America (BOA)
 
 
in accordance with a Loan and Security agreement between
   
 
 
Title:  VP & Controller
BOA and HWC 
  Date:
Dated:
   
I hereby certify that the information contained herein is true
 
Approved by:
and correct as of the dates shown herein.  Nothing contained
   
herein shall constitute a waiver, modification, or limitation of
 
Title: VP & CFO
Date:
any of the terms or conditions set forth in the referenced Loan and Security
Agreement.
   

 
Exhibit 6.2.1
Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.1
JURISDICTIONS IN WHICH BORROWER
AND ITS SUBSIDIARIES ARE AUTHORIZED TO DO BUSINESS
 
Name of Entity
 
Jurisdiction
Borrower
 
California
   
Colorado
   
Florida
   
Georgia
   
Illinois
   
Louisiana
   
Maine
   
Missouri
   
New Jersey
   
North Carolina
   
Pennsylvania
   
Texas
   
Washington
 
  
Delaware


Exhibit 7.1.1
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.4
 
CAPITAL STRUCTURE
 
1.
The classes and number of authorized shares of Borrower and each Subsidiary and
the record owner of such shares are as follows:

 
Borrower:
 
Class of Stock
 
Number of Shares
Issued and Outstanding
 
Record Owners
 
Number of Shares
Authorized but Unissued
Common
 
100
 
Houston Wire & Cable Company
 
900
             



Subsidiaries:
 
Class of Stock
 
Number of Shares
Issued and Outstanding
 
Record Owners
 
Number of Shares
Authorized but Unissued
None
                         



2.
The number, nature and holder of all other outstanding Securities of Borrower
and each Subsidiary are as follows: None

 
3.
The correct name and jurisdiction of incorporation of each Subsidiary of
Borrower and the percentage of its issued and outstanding shares owned by
Borrower are as follows:

 
Name
 
Jurisdiction of
Incorporation
 
Percentage of Shares
Owned by Borrower
None
                 



4.
The name of each of Borrower’s corporate or joint venture Affiliates and the
nature of the affiliation are as follows:  None

 
Exhibit 7.1.4
Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.5
 
CORPORATE NAMES
 
1.
Borrower’s correct corporate name, as registered with the Secretary of State of
the State of    Delaware, is: HWC Wire & Cable Company dba Houston Wire & Cable
Company

 
2.
In the conduct of its business, Borrower has used the following names:

 
 
Houston Wire & Cable Company

 
HWC Distribution Corp.

 
Worldwide Electrical Sales Inc.

 
Specialty Purchases Inc.

 
HWC Holding Corporation

 
HWC International, Inc.
 
Cable Management Services
 
Advantage Wire & Cable



3.
Each Subsidiary’s correct corporate name, as registered with the Secretary of
State of the State of its incorporation, is:  N/A

 
4.
In the conduct of its business, each Subsidiary has used the following names:

None
 
Exhibit 7.1.5
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.13
 
SURETY OBLIGATIONS

 
None
Exhibit 7.1.13
Page 1

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.1.14
 
TAX IDENTIFICATION NUMBERS OF SUBSIDIARIES
 
Subsidiary
 
Number
None
                     

 
Exhibit 7.1.14
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.16
 
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
1.           Borrower’s including Guarantor’s and its Subsidiaries’ patents:
 
Patent
 
Owner
 
Status in
Patent Office
 
Federal
Registration
Number
 
Registration
Date
Apparatus & Method for Sealing A Conduit
 
Borrower
 
Registered
 
US6,852922B2
 
February 8, 2005



2.           Borrower’s (including Guarantor’s) and its Subsidiaries’
trademarks:
 
Trademark
 
Owner
 
Status in
Trademark
Office
 
Federal
Registration
Number
 
Registration
Date
HWC Houston Wire & Cable Company and  Design
 
Borrower
 
Registered
 
2,924,985
 
November 23, 2004
 
                 
HWC Houston Wire & Cable Company and Design and Houston Wire & Cable Company
 
Borrower
 
Registered
     “ “
     “ “
     “ “
 
2,906,370
2,906,371
2,906,372
2,906,373
 
November 30, 2004
November 30, 2004
November 30, 2004
November 30, 2004
                 
Houston Wire & Cable Company and HWC Houston Wire & Cable Company and Design
 
Borrower
 
Registered
     “ “
     “ “
 
 
2,904,865
2,904,866
2,904,867
 
November 23, 2004
November 23, 2004
November 23, 2004
                 
HOUWIRE
 
Borrower
 
Registered
 
2,321,131
 
February 22, 2000
                 
HWC DATACOM
 
Borrower
 
Registered
     “ “
     “ “
 
2,965,387
2,805,736
2,809,318
 
July 5, 2005
January 13, 2004
January 27, 2004
                 
LIFEGUARD
 
Borrower
 
Trademark /
 Reg Pending
 
78/191,043
 
December 4, 2002
                 
LIFEGUARD
(MEXICO)
 
Borrower
 
Registered
 
1096366
 
September 1, 2008
                 
DATAGUARD
 
Borrower
 
Registered
 
3,072,172
 
March 21, 2006
                 
DATAGUARD (CANADA)
 
Borrower
 
Registered
 
 
TMA700489
 
November 7, 2007

 
Exhibit 7.1.16
Page 1

 
 

--------------------------------------------------------------------------------

 

3.           Borrower’s and its Subsidiaries’ copyrights:
 
Copyrights
 
Owner
 
Status in
Copyright
Office
 
Federal
Registration
Number
 
Registration
Date
None
                                                   



4.           Borrower’s and its Subsidiaries’ licenses (other than routine
business licenses, authorizing them to transact business in local
jurisdictions):
 
Name of License
 
Nature of License
 
Licensor
 
Term of License
None
                                       

 
Exhibit 7.1.16
Page 2

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.19
 
CONTRACTS RESTRICTING BORROWER’S RIGHT TO INCUR DEBTS
 
Contracts that restrict the right of Borrower to incur Indebtedness:


Title of Contract
 
Identity of Parties
 
Nature of Restriction
 
Term of Contract
None
                                       

 
Exhibit 7.1.19
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.20
 
LITIGATION
 
1.           Actions, suits, proceedings and investigations pending against
Borrower or any Subsidiary:
 
Title of Action
 
Nature of Action
 
Complaining Parties
 
Jurisdiction or Tribunal
                                         

 
As disclosed in Note 9 to the Consolidated Financial Statements for the year
ended December 31, 2008, the Company has been named in a number of lawsuits
involving asbestos.
 
2.           The only threatened actions, suits, proceedings or investigations
of which Borrower or any Subsidiary is aware are as follows:    None known
 
Exhibit 7.1.20
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.22(a)
 
CAPITALIZED LEASES
 
Borrower and its Subsidiaries have the following capitalized leases:
 
Lessee
 
Lessor
 
Term of Lease
 
Property Covered
Borrower
 
Xerox
 
60 months
(commencing 10/06)
 
WCP245H WCP245 Prntr/Scn/Hcf
             
Borrower
 
Xerox
 
60 months
(commencing 10/06)
 
EPSCNTRLC Docusp X86 Cntrl
             
Borrower
 
Xerox
 
60 months
(commencing 10/06)
 
4110EPSC (4110EPS System)
             
Borrower
 
Xerox
 
60 months
(commencing 10/07)
 
D242OC (Office D242 'C') Docucolor w/ finisher
             
Borrower
 
Xerox
 
60 months
(commencing 10/07)
 
D252EFIO (Ofc 242/252 Bustled)
             
Borrower
 
Xerox
 
60 months
(commencing 10/07)
 
W7655P (WC 7655 Copier-Printer) w/ finisher
             
Borrower
 
Xerox
 
60 months
(commencing 10/07)
 
WCP238H (WCP238 Ptr/Scn/Hcf) w/ finisher
             
Borrower
 
Xerox
 
60 months
(commencing 10/07)
 
WCP255HC (WCP255 Ptr/Scn/Hcf) w/ finisher

 
Exhibit 7.1.22(a)
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.22(b)
 
OPERATING LEASES
 
Borrower and its Subsidiaries have the following operating leases:
 
Lessee
 
Lessor
 
Term of Lease
 
Property Covered
Borrower
 
Bukewihge Properties LL
 
11/15/04 - 11/14/14
 
14402 Carmenita Rd.
Norwalk, California 90650
             
Borrower
 
LVP 6565 Exchequer LLC
 
10/01/00 - 09/30/14
 
6565 Exchequer Dr.,
Suite 130
Baton Rouge, LA 70809
             
Borrower
 
ProLogis Trust
 
03/01/06 - 03/31/13
 
3401 Cragmont Drive
Tampa FL 33619
             
Borrower
 
Shopton Ridge 30B LLC
 
03/21/05 - 06/30/15
 
4925 Sirona Dr.,
Suite 100
Charlotte, NC 28273
             
Borrower
 
Liberty Illinois Limited Partnership
 
07/24/03 - 08/08/13
 
2453 Prospect Drive,
Suite A
Aurora, IL 60502
             
Borrower
 
High Associates, Ltd.
 
01/01/02 - 12/31/11
 
100 Cheshire Court,
Suite 100
Coatesville, PA 19320
             
Borrower
 
Gateway Kent, LP.
 
05/07/07 - 07/31/12
 
6608 South 211th Street,
Suite 108
Kent, WA 98032
             
Borrower
 
CHI Atlanta I-85 LLC
 
10/01/04 - 02/28/15
 
255 Satellite Blvd N.E.,
Suite. 150
Suwanee, GA 30024
             
Borrower
 
Leasing Associates
 
Open ended lease; each vehicle has a different term
 
Auto
             
Borrower
 
Various
 
Equipment has different terms
 
Leases for copiers and postage machines

 
Exhibit 7.1.22(b)
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.23
 
PENSION PLANS
 
Borrower and its Subsidiaries have the following Plans:
 
Party
 
Type of Plan
Borrower
 
None
     
[Subsidiaries]
 
None
     

 
Exhibit 7.1.23
Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1.25
 
COLLECTIVE BARGAINING AGREEMENTS; LABOR CONTROVERSIES
 
1.           Borrower and its Subsidiaries are parties to the following
collective bargaining agreements:
 
Type of Agreement
 
Parties
 
Term of Agreement
None
                                     



2.           Material grievances, disputes or controversies with employees are
as follows:
 
Parties Involved
 
Nature of Grievance, Dispute or Controversy
None
                     



3.           Threatened strikes, work stoppages and asserted pending demands for
collective bargaining are as follows:
 
Parties Involved
 
Nature of Matter
None
                     

 
Exhibit 7.1.25
Page 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 8.1.3
 
COMPLIANCE CERTIFICATE
 
[logo.jpg]
 
                    _______, 200_
 
_________________________
_________________________
_________________________
_________________________
 
The undersigned, the chief financial officer of HWC Wire & Cable Company, a
Delaware corporation (“Borrower”), gives this certificate to Bank of America,
N.A. in accordance with the requirements of Section 8.1.2 of that certain Second
Amended and Restated Loan and Security Agreement dated August __, 2009, among
Borrower, the lender signatories thereto (“Lenders”) and Bank of America, N.A.
(“Bank of America”), a national banking association, as agent for such Lenders
(Bank of America, in such capacity, “Agent”).  Capitalized terms used in this
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement.
 
1.           Based upon my review of the balance sheets and statements of income
of Borrower for the [fiscal year] [monthly period] ending __________, 200_,
copies of which are attached hereto, I hereby certify that:
 
(a)           Availability for each day of the 90 day period ending __________
was [never] less than $15,000,000;
 
(b)           Fixed Charge Coverage Ratio for the period between ___________ and
_________ is______ to 1 (if applicable);
 
(c)           the Debt to EBITDA Ratio as of _______________ for the four fiscal
quarters then ended was ___________ to 1;
 
(d)           Capital Expenditures during the period and for the fiscal year to
date total $__________ and $__________, respectively.
 
2.           No Default exists on the date hereof, other
than:  ______________________ _________________________________________ [if
none, so state]
 
Very truly yours,
   
 Nicol G. Graham
Chief Financial Officer

 
Exhibit 8.1.3
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 8.2.4


AFFILIATE TRANSACTIONS


None
 
Exhibit 8.2.4
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 8.2.5
 
PERMITTED LIENS
 
Secured Party
 
Nature of Lien
Prairie State Generating Company LLC or Bechtel Power Corporation (see attached
letter)
                     

 
Exhibit 8.2.5
Page 1

 

--------------------------------------------------------------------------------


 
BANK OF AMERICA, N.A.
135 South LaSalle Street, 4th Floor
11,4-135-04-65
Chicago, Illinois 60603
 
December 8, 2008
 
HWC Wire & Cable Company 10201 N. Loop East
Houston, Texas 77029
 
Re:            $75 Million Credit Facility to HWC Wire & Cable Company
 
Gentlemen:
Reference is made to that certain Amended and Restated Loan and Security
Agreement among HWC Wire & Cable Company, a Delaware corporation ("Borrower"),
and Bank of America, N.A. as sole lender and agent (Bank of America, N.A., in
such capacity ("Agent"), dated May 22, 2000 (as amended from time to time, as
the "Loan Agreement"). Capitalized terms used herein, unless otherwise defined,
shall have the meanings ascribed to them in the Loan Agreement.
 
Subject to the following, Agent and Lender hereby consent to Borrower granting a
purchase money security interest in favor of Prairie State Generating Company
LLC ("Prairie State") or Bechtal Power Corporation ("Bechtal Power") on
Inventory purchased in connection with Borrower's "Cable Management for Prairie
State" program to the extent Prairie State or Bechtal Power finances the
purchase of such Inventory. Such consent is subject to the following conditions:
 
1.           The maximum amount of Indebtedness secured by such purchase money
security interest shall not exceed $6,000,000;
 
2.           All such Inventory subject to such purchase money security interest
for Prairie State or Bechtal Power (the "CM Inventory") shall be clearly
identified with separate parts or job numbers through bar coding, band marking
or similar device located on each reel of CM Inventory;
 
3. No Inventory which is included within CM Inventory shall he Eligible
Inventory. Borrower shall include on each Borrowing Base Certificate a separate
line item evidencing that the CM Inventory has been excluded from Eligible
Inventory;
 
 

--------------------------------------------------------------------------------


 
 
HWC Wire & Cable Company
December 8, 2008
Page 2
 
 
4.           The purchase money security interest granted to Prairie State or
Bechtal Power shall only extend to the CM Inventory and Borrower shall provide
Agent with true, correct and complete copies of the agreements between Borrower
and Prairie State and/or Bechtal Power creating and evidencing such purchase
money security interest including without limitation any and all UCC filings;
and
 
5.            Borrower and Guarantor shall have executed and returned a signed
copy of this consent letter to Agent.
 

  BANK OF AMERICA, N.A., as Agent and sole Lender            
By:
/s/ Steven J. Chalmers       Name:        Title: VP          

                                         
 


 
Accepted and Agreed to this
8th day of December, 2008
 
 
HWC WIRE & CABLE COMPANY
 
[sigs.jpg]
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 8.3
 
FINANCIAL COVENANTS
 
Consolidated Net Income – with respect to any fiscal period of Guarantor
determined in accordance with GAAP on a consolidated basis; provided, however,
Consolidated Net Income shall not include (a) the income (or loss) of any Person
(other than a subsidiary of Guarantor) in which Guarantor or any of its
respective wholly-owned subsidiaries had an ownership interest unless received
in a cash distribution or requiring the payment of cash; (b) the income (or
loss) of any Person accrued prior to the date it became a Subsidiary of
Guarantor or is merged into or consolidated with Guarantor; (c) all amounts
included in determining net income (or loss) in respect of the write-up of
assets on or after the Closing Date, including the subsequent amortization or
expensing of the written-up portion of the assets; (d) extraordinary gains as
defined under GAAP and extraordinary non-cash losses and (e) gains (or losses)
from asset dispositions (other than sales of inventory).
 
Debt to EBITDA Ratio – at any date, the ratio of (i) aggregate Indebtedness for
Money Borrowed as of such date to (ii) EBITDA for the most recently ended four
fiscal quarters, all as determined for Borrower and its Subsidiaries on a
Consolidated basis and in accordance with GAAP.
 
EBITDA – with respect to any fiscal period, the sum of Guarantor’s Consolidated
Net Income plus amounts deducted in determining Consolidated Net Income in
respect of:  (a) any provision for (or less any benefit from) income taxes
whether current or deferred; (b) amortization and depreciation expense; and
(c) interest expense for such period, all as determined in accordance with GAAP.
 
Fixed Charge Coverage Ratio – with respect to any period of determination, the
ratio of (i) the remainder of EBITDA of Guarantor for such period less any
provision for income taxes (plus any benefit from) included in the determination
of Consolidated Net Income, but excluding changes in long-term and short-term
deferred tax assets and liabilities, less non-financed Capital Expenditures to
(ii) Fixed Charges.
 
Fixed Charges – for any period of determination, the sum of (a) scheduled
principal payments on Indebtedness for Money Borrowed (including the principal
portion of scheduled payments of Capital Lease Obligations), (b) Interest
Expense included in the determination of Consolidated Net Income, but excluding
any interest paid in kind, with respect to Indebtedness for Money Borrowed and
(c) Distributions paid in cash within such period.
 
Interest Expense – with respect to any fiscal period, the interest expense
incurred for such period as determined in accordance with GAAP.
 
Exhibit 8.3
Page 1

 
 

--------------------------------------------------------------------------------

 

COVENANT
 
Fixed Charge Coverage Ratio- If Availability at any time within the most
recently ended 90 day period is less than Fifteen Million Dollars ($15,000,000),
Borrower shall not permit the Fixed Charge Coverage Ratio for the most recently
ended twelve month period ending on a March 31, June 30, September 30 or
December 31 to be less than 1.10 to 1.
 
Exhibit 8.3
Page 2

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9.1
 
SCHEDULE OF DOCUMENTS
 
(A)           A Certificate of the Secretary of Borrower, together with true and
correct copies of the Certificate of Incorporation and Bylaws of Borrower, and
all amendments thereto, true and correct copies of the resolutions of the Board
of Directors of Borrower authorizing or ratifying the execution, delivery and
performance of this Agreement and the Other Agreements executed in connection
therewith and the names of the officer or officers of Borrower authorized to
sign this Agreement and the Other Agreements executed in connection therewith
together with a sample of the true signature of each such officer;
 
(B)           The Guaranty; and
 
(C)           Such other documents, instruments and agreements as Agent shall
reasonably request in connection with the foregoing matters.
 
Exhibit 9.1
Page 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 12.3(b)
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) made as of
______________, 200_, by and between ________________ (“Assignee”) and
______________ (“Assignor”), HWC Wire & Cable Company, a Delaware corporation
(“Borrower”), the lenders signatory thereto (“Lenders”) and Bank of America,
N.A. (“Bank of America”) as agent for such Lenders (Bank of America, in such
capacity “Agent”) entered into a certain Second Amended and Restated Loan and
Security Agreement dated as of August __, 2009 (the “Loan Agreement”) pursuant
to which Lenders extended credit to Borrower.  The parties are entering into
this Agreement to provide for the transfer by Assignor of a portion of its
rights and obligations under the Loan Agreement to Assignee.
 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement.
 
NOW THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Assignee and Assignor agree as follows:
 
1.            Assignment.
 
(a)           Assignor hereby sells, assigns and transfers to Assignee, and
Assignee hereby purchases and assumes from the Assignor as of the Effective Date
(as defined in Section 4 hereof) subject to the terms and conditions set forth
in Section 11.3(b) of the Loan Agreement (x) ___________ Dollars ($_________)
Revolving Loan Commitment, including without limitation, an equivalent undivided
interest and participation in and to all Letters of Credit and LC Guaranties,
whether outstanding on the Effective Date or issued thereafter, (collectively,
the “Assigned Commitment”), which shall be evidenced by a Revolving Credit Note,
in the form of Exhibit A hereto (the “____________ Revolving Credit Note”), and
(y) a proportional ________ percent (___%) portion of the Revolving Credit Loans
as of the Effective Date (the “Assigned Loans”) also evidenced by the
____________ Revolving Credit Note.  As of the date hereof, the face amount of
all outstanding Letters of Credit and LC Guaranties is ______________________
($_________).
 
(b)           The Assignee hereby irrevocably purchases, takes and assumes,
effective on the Effective Date, all duties, liabilities, obligations, rights
and interests assigned and delegated to it by the Assignor (including, without
limitation, the obligation to make Revolving Credit Loans or to incur
obligations in respect to Letters of Credit and LC Guaranties up to the amount
of the Assignee’s Assigned Commitment) and agrees to perform and assume all such
duties, liabilities and obligations, and shall have all such rights and
interests on and after the Effective Date as if it had been an original party to
the Loan Agreement and each of the other Loan Documents having a Revolving
Credit Loan Commitment equal to ____________ (____%) of the total Revolving
Credit Loan Commitments under the Loan Agreement as is more specifically set
forth in Section 1(a) hereof.
 
Exhibit 12.3(b)
Page 1

--------------------------------------------------------------------------------


 
(c)           Assignor makes no representation or warranty and assumes no
responsibility with respect to  (x) any statements, warranties or
representations made in or in connection with the Loan Agreement or the other
Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement and the other Loan
Documents, other than that it is the legal and beneficial owner of the interests
being assigned by it hereunder, that such interests are free and clear of any
adverse claim, that it is legally authorized to enter into this Agreement and
that this Agreement constitutes its legal, valid and binding obligations and
(y) the financial condition of Borrower or the performance or observance by
Borrower of any of their respective obligations under the Loan Agreement or any
of the other Loan Documents.
 
(d)           The Assignee (i) represents and warrants that it is legally
authorized to enter into this Agreement, that the same constitutes its legal,
valid and binding obligations and that all necessary consents, licenses,
approvals, authorizations of, and all registrations or declarations with, any
governmental or regulatory authority or body (collectively, the “Consents” and
individually, a “Consent”) presently required in connection with its execution,
delivery and performance of this Agreement or for the enforcement of this
Agreement against it have been obtained or made and are in full force and
effect, and agrees that it shall (x) use its best efforts to obtain any
additional Consents that become necessary for such execution, delivery,
performance or enforcement, (y) comply in all material aspects with the terms of
each such Consent and (z) notify the Agent promptly upon any such Consent being
withdrawn, suspended or otherwise limited in effect or ceasing to be in full
force and effect or of any such additional Consent becoming necessary;
(ii) confirms that it has received a copy of the Loan Agreement and each of the
other Loan Documents, together with copies of financial statements which
Assignor has identified as the most recent financial statements delivered in
accordance with the terms of the Loan Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (iii) agrees that it will, independently
and without reliance upon Agent, Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement and each of the other Loan Documents; (iv) appoints and authorizes
Agent to take such action as Agent on its behalf and to exercise such powers
under the Loan Agreement and each of the other Loan Documents as are delegated
to Agent by the terms thereof; (v) confirms that it is purchasing and assuming
the interests in the Assigned Commitment, the Assigned Loans, the Loan Agreement
and each of the other Loan Documents hereunder in the course of making loans in
the ordinary course of its commercial lending business and not with any present
intention of distributing or selling such interests (except as permitted under
the Loan Agreement); and (vi) agrees that it will perform in accordance with
their terms all the Obligations which by the terms of the Loan Agreement and
each of the other Loan Documents are required to be performed by it as a Lender
under the Loan Agreement and each of the other Loan Documents.
 
(e)           Assignee agrees to indemnify Assignor from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Assignor in any way relating to or
arising out of Assignee’s failure to perform Assignee’s obligations under the
Assigned Commitment on or after the Effective Date.
 
Exhibit 12.3(b)
Page 2

--------------------------------------------------------------------------------


 
2.            Payment for Assigned Revolving Credit Loans.
 
(a)           On or before 11:00 a.m. on the Effective Date, Assignee shall
deliver to Assignor in immediately available funds (the “Purchase Price”) equal
to __________ percent (____%) of the principal amount of all of the Revolving
Credit Loans outstanding on the Effective Date.
 
(b)           Notwithstanding the terms of the Loan Agreement or the ___________
Revolving Credit Note with respect to:  (a) the first interest payments due
after the Effective Date on the LIBOR Portion or the Base Rate Portion, (b) the
first unused line fee due after the Effective Date and (c) fees received by
Agent prior to the Effective Date in respect to Letters of Credit or LC
Guaranties outstanding on the Effective Date:
 
(i)           Whenever Agent receives a payment of such interest, Agent will
promptly pay over to Assignee interest on the LIBOR Portion(s) and the Base Rate
Portion at the interest rates provided for in the Loan Agreement calculated from
the Effective Date;
 
(ii)           Whenever Agent receives a payment of such unused line fee, it
will promptly pay over to Assignee its proportionate share of said fee
calculated from the Effective Date in accordance with the terms of the Loan
Agreement; and
 
(iii)           Whenever Agent receives a payment of such fees in respect to
Letters of Credit or LC Guaranties outstanding on the Effective Date, it will
promptly pay over to the Assignee its proportionate share of said fees
calculated from the Effective Date in accordance with the terms of the Loan
Agreement.
 
Agent shall pay over to Assignor (or to another applicable Lender) (x) the
difference between the total amount of the first interest payments due after the
Effective Date in respect to the LIBOR Portion or the Base Rate Portion and the
amounts paid to Assignee pursuant to 2(b)(i) above, (y) the difference between
the first payment of unused line fee due after the Effective Date and the
amounts paid to Assignee pursuant to Section 2(b)(ii) above and (z) the
difference between the first payment of fees in respect to Letters of Credit or
LC Guaranties outstanding on the Effective Date and the amounts paid to Assignee
pursuant to Section 2(b)(iii) above.
 
3.            Delivery of Amendment.
 
On the Effective Date, Assignor and Assignee shall execute an amendment to the
Loan Agreement in the form of Schedule I hereto (the “Amendment”).  Assignor
will use its best efforts to cause Borrower to promptly deliver to Assignee the
Amendment and the ______________ Revolving Credit Note executed by Borrower.
 
4.            Effective Date.
 
(a)           This Agreement shall become effective on the first date (the
“Effective Date”) when each of the following conditions precedent is satisfied
in full:
 
Exhibit 12.3(b)
Page 3

--------------------------------------------------------------------------------


 
(i)           Agent shall have received counterparts of this Agreement which,
when taken together, bear the signature of all of the parties hereto;
 
(ii)           Agent shall have received for and on behalf of Assignor and
Assignee, the Amendment executed by all parties thereto, the __________
Revolving Credit Note and the Revolving Credit Note to be delivered to Assignor
pursuant to the Amendment; and
 
(iii)           Assignee shall have delivered to the Assignor in immediately
available funds the Purchase Price, and Assignor shall have delivered to
Assignee in immediately available funds amounts due Assignee pursuant to
Section 2 above; and
 
(iv)           Agent shall have received the fee payable to it pursuant to
Section 12.3(b) of the Loan Agreement.
 
(b)           All notices shall be delivered to the Assignee, at the following
address:
 
Attention:
               
Attention:
     
Telephone No.:
   
Telecopier No.:
 

 
5.            Governing Law.
 
This Agreement and the obligations arising hereunder shall be governed by, and
construed and enforced in accordance with, the laws of the State of Illinois
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws.
 
6.            Counterparts.
 
This Agreement may be executed in any number of counterparts, and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.
 
Exhibit 12.3(b)
Page 4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
[ASSIGNEE NAME], as Assignee
   
By:
 

Name:
 

Title:
 

 
[ASSIGNEE NAME], as Assignee
   
By:
 

Name:
 

Title:
 



Accepted and Agreed to as of this ____ day of ______, 20__
 
Exhibit 12.3(b)
Page 5

--------------------------------------------------------------------------------


 
SCHEDULE I
 
FORM OF AMENDMENT TO SECOND AMENDED
 
AND RESTATED LOAN AND SECURITY AGREEMENT
 
AMENDMENT, dated as of __________________, to the Second Amended and Restated
Loan and Security Agreement, dated as of August ___, 2009, among HWC Wire &
Cable Company (“Borrower”), the lenders named therein (“Lenders”) and Bank of
America, N.A., as Agent (the “Loan Agreement”).  The terms used herein and not
otherwise defined shall have the meanings attributed to them in the Loan
Agreement.
 
WHEREAS, pursuant to the Loan Agreement, inter alia, Lenders:  (i) have
committed to make Revolving Credit Loans to Borrower in the principal amount of
up to Seventy-Five Million Dollars ($75,000,000); and (ii) have committed to
incur certain obligations on behalf of Borrower in respect to Letters of Credit
and LC Guaranties;
 
WHEREAS, ________________________________ has sold, transferred and assigned the
following Revolving Credit Loans and the Revolving Credit Loan Commitment to the
following parties:
 
(a)           [LENDER NO. 1]
 
(i)           Assigned Revolving Credit Loans:  ____________________ Dollars
($__________); and
 
(ii)           Assigned Revolving Credit Loan Commitment:  _________________
Dollars ($__________).
 
(b)           [LENDER NO. 2]
 
(i)           Assigned Revolving Credit Loans:  _________________ Dollars
($__________); and
 
(ii)           Assigned Revolving Credit Loan Commitment:  _________________
Dollars ($__________).
 
WHEREAS, as a result of such sale, assignment and transfer each of LENDER NO. 1
and LENDER NO. 2 has become a Lender with a Revolving Credit Loan Commitment
under the Loan Agreement; and
 
WHEREAS, the parties hereto desire to amend the Loan Agreement to add LENDER NO.
1 and LENDER NO. 2 as Lenders.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Loan Agreement, the parties hereto
hereby agree as follows:
 
Schedule I
Page 1

--------------------------------------------------------------------------------


 
1.           The signature block to the Loan Agreement is hereby amended to read
as the signature block to this Amendment.
 
2.           Borrower hereby confirms that the representations and warranties of
Borrower contained in the Loan Documents are correct in all material respects on
the date hereof, except (i) to the extent that any such representation or
warranty expressly relates to an earlier date, and (ii) for changes therein
permitted or contemplated by the Loan Agreement.
 
3.           Borrower represents and warrants that no Default or Event of
Default exists as of the date hereof.
 
4.           On the date hereof, Borrower shall issue and deliver to Agent
Revolving Credit Notes to each of LENDER NO. 1, LENDER NO. 2 and [Assigning
Lender] in the amount of each Lender’s respective Revolving Credit Loan
Commitment.  Upon the delivery to Agent of such Notes, Agent shall deliver to
Borrower for cancellation the Notes previously delivered to [Assigning Lender].
 
5.           Notices to LENDER NO. 1 and LENDER NO. 2 shall be addressed as
follows:
 
 
(a)
LENDER NO. 1

 
 
 
 
 

 
 
(b)
LENDER NO. 2

 
 
 
 
 

 
6.           Except as otherwise specifically set out herein, the provisions of
the Loan Agreement shall remain in full force and effect.
 
7.           This Amendment and the obligations arising hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Illinois applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflict of laws.
 
8.           This Amendment may be executed in any number of separate
counterparts, each of which shall, collectively and separately, constitute one
agreement.
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.
 
Schedule I
Page 2

--------------------------------------------------------------------------------


 
HWC WIRE & CABLE COMPANY
 
LENDER NO. 1
         
By:
/s/ Nicol G. Graham
 
By:
/s/ Steven J. Chalmers

Name:
   
Name:
 

Title: VP & CFO
 
  
Title: Vice President
               
Revolving Credit Loan Commitment:
$75,000,000________________

 
BANK OF AMERICA, N.A., as Agent
 
LENDER NO. 2
         
By:
/s/ Steven J. Chalmers
 
By:
 

Name:
   
Name:
 

Title: Vice President 
    
Title:
                 
Revolving Credit Loan Commitment:
     
$_______________

 
Schedule I
Page 3
 
 

--------------------------------------------------------------------------------

 